


Exhibit 10.17

 

EXECUTION VERSION

 

 

 

CLASS A-1L CREDIT AGREEMENT

 

dated as of August 28, 2019

 

among

 

BCC MIDDLE MARKET CLO 2019-1, LLC,
as Borrower,

 

BCC MIDDLE MARKET CLO 2019-1 CO-ISSUER, LLC,
as Co-Borrower,

 

CAPITAL ONE, NATIONAL ASSOCIATION,
as Lender,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Loan Agent

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Trustee

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND INTERPRETATION

1

 

 

Section 1.1

Defined Terms

1

 

 

 

Section 1.2

Use of Defined Terms

1

 

 

 

Section 1.3

Interpretation

2

 

 

 

Section 1.4

Accounting Matters

2

 

 

 

Section 1.5

Collateral Documents

2

 

 

 

Section 1.6

Conflict between Credit Documents

2

 

 

 

Section 1.7

Legal Representation of the Parties

2

 

 

 

ARTICLE II COMMITMENTS

2

 

 

Section 2.1

Commitments of Each Lender

2

 

 

 

ARTICLE III LOANS AND LENDER NOTES

3

 

 

Section 3.1

Borrowing Procedure

3

 

 

 

Section 3.2

Lender Notes

3

 

 

 

Section 3.3

Principal Payments

5

 

 

 

Section 3.4

Interest

7

 

 

 

Section 3.5

Method and Place of Payment

8

 

 

 

Section 3.6

Subordination

9

 

 

 

ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS

10

 

 

Section 4.1

Loan Date

10

 

 

 

ARTICLE V REPRESENTATIONS, WARRANTIES, AND COVENANTS

10

 

 

Section 5.1

Payment of Principal and Interest

10

 

 

 

Section 5.2

Maintenance of Office or Agency

10

 

 

 

Section 5.3

Money for Loan Payments to be Held in Trust

11

 

 

 

Section 5.4

Existence of Borrowers

11

 

 

 

Section 5.5

Protection of Assets

12

 

 

 

Section 5.6

Opinions as to Assets

13

 

 

 

Section 5.7

Performance of Obligations

13

 

 

 

Section 5.8

Negative Covenants

13

 

 

 

Section 5.9

Statement as to Compliance

15

 

 

 

Section 5.10

Successor Substituted

16

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

Section 5.11

No Other Business

16

 

 

 

Section 5.12

Annual Rating Review

16

 

 

 

Section 5.13

Calculation Agent

16

 

 

 

Section 5.14

Certain Tax Matters

17

 

 

 

Section 5.15

Representations Relating to Security Interests in the Assets

17

 

 

 

ARTICLE VI EVENTS OF DEFAULT

19

 

 

Section 6.1

Default and Events of Default

19

 

 

 

Section 6.2

Acceleration

19

 

 

 

Section 6.3

Remedies

19

 

 

 

ARTICLE VII THE AGENTS

19

 

 

Section 7.1

Appointment

19

 

 

 

Section 7.2

Nature of Duties

20

 

 

 

Section 7.3

Lack of Reliance on the Agents

20

 

 

 

Section 7.4

Certain Rights of the Agents

20

 

 

 

Section 7.5

Not Responsible for Recitals, Incurrence of Loans or Issuance of Notes

25

 

 

 

Section 7.6

May Hold Loans or Notes

25

 

 

 

Section 7.7

Holders of Lender Notes; Transferee of Assignment Agreement

25

 

 

 

Section 7.8

Compensation and Reimbursement

26

 

 

 

Section 7.9

Agents Required; Eligibility

27

 

 

 

Section 7.10

Resignation and Removal of Agents; Appointment of Successor Agents

28

 

 

 

Section 7.11

Acceptance of Appointment by Successor Agents

29

 

 

 

Section 7.12

Merger, Conversion, Consolidation or Succession to Business of Agents

30

 

 

 

Section 7.13

Representations and Warranties of Wells Fargo Bank, National Association

30

 

 

 

ARTICLE VIII MISCELLANEOUS

30

 

 

Section 8.1

Payment of Expenses, etc.

30

 

 

 

Section 8.2

Right of Setoff

31

 

 

 

Section 8.3

Notices

31

 

 

 

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 8.4

Benefit of Agreement

32

 

 

 

Section 8.5

No Waiver; Remedies Cumulative

33

 

 

 

Section 8.6

Payments Pro Rata

34

 

 

 

Section 8.7

Calculations; Computations

34

 

 

 

Section 8.8

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial

34

 

 

 

Section 8.9

Counterparts

35

 

 

 

Section 8.10

Effectiveness

35

 

 

 

Section 8.11

Headings Descriptive

35

 

 

 

Section 8.12

Amendment or Waiver

35

 

 

 

Section 8.13

Survival

37

 

 

 

Section 8.14

Domicile of Loans

37

 

 

 

Section 8.15

Confidentiality

37

 

 

 

Section 8.16

Register

37

 

 

 

Section 8.17

Marshalling; Recapture

38

 

 

 

Section 8.18

Lender Representations, etc.; Non Recourse Obligations

38

 

 

 

Section 8.19

Co-Borrower’s Obligations

41

 

 

 

Section 8.20

No Petition

42

 

 

 

Section 8.21

Acknowledgment

42

 

 

 

Section 8.22

Limitation on Suits

42

 

 

 

Section 8.23

Unconditional Rights of Lenders to Receive Principal and Interest

42

 

 

 

Section 8.24

Termination of Agreement

42

 

 

 

Section 8.25

Lender Information

42

 

 

 

Section 8.26

Lender Consent

43

 

 

 

Section 8.27

Cayman AML Regulations

43

 

 

 

Section 8.28

Cayman Islands Self-Certification

43

 

 

 

Section 8.29

PATRIOT Act

43

 

iii

--------------------------------------------------------------------------------



 

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEX I — Definitions

 

EXHIBIT A — Form of Lender Note

EXHIBIT B — Form of Assignment and Assumption Agreement

EXHIBIT C — Confirmation of Registration

 

SCHEDULE 1 — Commitments and Percentages

SCHEDULE 2 — Lending Offices and Notice Data

SCHEDULE 4 — Payment Instructions for Lenders

SCHEDULE 3 — Loan Agent Wiring Instructions

 

iv

--------------------------------------------------------------------------------



 

CLASS A-1L CREDIT AGREEMENT

 

THIS CLASS A-1L CREDIT AGREEMENT (this “Agreement”), dated as of August 28,
2019, is entered into by and among BCC MIDDLE MARKET CLO 2019-1, LLC, a limited
liability company formed and registered under the laws of the Cayman Islands
(the “Borrower”), BCC MIDDLE MARKET CLO 2019-1 CO-ISSUER, LLC, a limited
liability company organized under the laws of the State of Delaware (the
“Co-Borrower” and, together with the Borrower, the “Borrowers”), VARIOUS
FINANCIAL INSTITUTIONS AND OTHER PERSONS which are, or may become, parties
hereto as Lenders (the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION,
not in its individual capacity but as Loan Agent (the “Loan Agent”) and as
Collateral Trustee (the “Collateral Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower is a limited liability company formed and registered under
the laws of the Cayman Islands formed and registered for the purpose of
investing on a leveraged basis and actively managing a diversified pool of
Collateral Obligations (as such term and the other capitalized terms used in
these recitals are defined in Section 1.1 below);

 

WHEREAS, the Borrower and Co-Borrower will be issuing, as applicable, Notes
under the Indenture as Issuer and Co-Issuer, respectively, subject to the terms
and conditions set forth therein, and will pledge as security for the Notes and
the Loans all of the Assets, as set forth in the Indenture;

 

WHEREAS, the Borrower desires to obtain Commitments from the Lenders, pursuant
to which Loans shall be made, subject to the terms and conditions set forth
herein, in a maximum aggregate principal amount not to exceed at any time the
Aggregate Commitment at such time; and

 

WHEREAS, the Lenders are willing, on the terms and conditions hereinafter set
forth, to extend such Commitments;

 

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

Section 1.1          Defined Terms.  As used in this Agreement, and unless the
context requires a different meaning, capitalized terms used but not defined
herein shall have the respective meanings set forth in Annex I hereto (or, if
not Annex I hereto, as otherwise defined in the Indenture).

 

Section 1.2          Use of Defined Terms.  Unless otherwise defined or the
context otherwise requires, terms for which meanings are provided in this
Agreement shall have such meanings when used in each Assignment Agreement,
notice and other communication delivered from time to time in connection with
this Agreement or any other Credit Document.

 

--------------------------------------------------------------------------------



 

Section 1.3          Interpretation.  In this Agreement, unless a clear contrary
intention appears:

 

(a)           the singular includes the plural and the plural the singular;

 

(b)           words importing any gender include the other genders;

 

(c)           references to “writing” include printing, typing, lithography and
other means of reproducing words in a visible form;

 

(d)           references to agreements (including this Agreement and the Annex
and Exhibits and Schedules hereto) and other contractual instruments include all
amendments, modifications and supplements thereto or any changes therein entered
into in accordance with their respective terms and not prohibited by the
Indenture or this Agreement;

 

(e)           references to Persons include their permitted successors and
assigns but if applicable, only if such successors and assigns are permitted by
this agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually; and

 

(f)            the term “including” means “including without limitation”.

 

Section 1.4          Accounting Matters.  For purposes of this Agreement, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP.

 

Section 1.5          Collateral Documents.  References in this Agreement to the
Indenture or any other Collateral Document, in a case where such Collateral
Document is or would be governed by the laws of any jurisdiction other than the
State of New York, shall mean and be a reference to a document having a purpose
and effect under the laws of such other jurisdiction substantially similar to
the purpose and effect of the corresponding Collateral Document.

 

Section 1.6          Conflict between Credit Documents.  If there is any
conflict between this Agreement and the Indenture or any other Credit Document,
this Agreement, the Indenture and such other Credit Document shall be
interpreted and construed, if possible, so as to avoid or minimize such conflict
but, to the extent (and only to the extent) of such conflict, the Indenture
shall prevail and control and in any other case this Agreement shall prevail and
control.

 

Section 1.7          Legal Representation of the Parties.  This Agreement was
negotiated by the parties with the benefit of legal representation and any
rule of construction or interpretation otherwise requiring this Agreement or any
other Credit Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

 

ARTICLE II

 

COMMITMENTS

 

Section 2.1          Commitments of Each Lender.  (a) Subject to the terms and
conditions of this Agreement, each Lender severally and for itself alone agrees
to make a Loan to the Borrower in a principal amount equal to such Lender’s
Percentage of the Aggregate Commitment.

 

2

--------------------------------------------------------------------------------



 

(b)           Each Lender shall, on the Closing Date and subject to the terms
and conditions hereof, severally, but not jointly, make a term loan (a “Loan”
and, collectively, the “Loans”) to the Borrower (the payment of which may be
made to the Collateral Trustee on behalf of the Borrower) for deposit in the
Ramp-Up Account pursuant to the wiring instructions on Schedule 4 hereto in a
principal amount equal to such Lender’s Percentage of the Aggregate Commitment. 
The commitment of each Lender to make Loans under this Section 2.1(b) is
referred to herein as such Lender’s “Commitment” and, together with its
Percentage of the Aggregate Commitment, is set forth in Schedule 1 hereto.  For
the avoidance of doubt, the “Loans” as defined and described hereunder are the
“Class A-1L Loans” as defined and described under the Indenture.

 

(c)           Each Loan shall be denominated in Dollars.  Subject to the terms
hereof, the Borrower may from time to time prepay the Loans in accordance with
the Priority of Distributions and in connection with an Optional Redemption
(including a Refinancing), Partial Redemption by Refinancing, Clean-Up Call
Redemption or other redemption or prepayment permitted by the Indenture with
respect to the Loans; provided that the Borrower may not borrow or re-borrow any
Loans after prepayment or repayment thereof.

 

ARTICLE III

 

LOANS AND LENDER NOTES

 

Section 3.1          Borrowing Procedure.  Borrowings of Loans shall be made in
accordance with this Section 3.1.

 

Section 3.1.1         Funding of the Borrowing.  (a) Upon receipt of
confirmation from the Issuer (or its counsel on its behalf) that the conditions
set forth in Section 4.1 have been satisfied, each Lender shall make available
its pro rata share (based on such Lender’s Percentage) of the Aggregate
Commitments in the manner provided below.  All such amounts shall be made
available in Dollars, and in immediately available funds to the Collateral
Trustee for deposit into the Ramp-Up Account pursuant to the Indenture.

 

(b)           Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitments and other commitments hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

 

Section 3.2          Lender Notes.  (a) On the Loan Date to the extent requested
by any Lender, the Borrowers shall (i) sign a Lender Note in the name of such
Lender in a maximum principal amount equal to such Lender’s Percentage of the
Aggregate Commitments, which such Lender Notes shall be dated the Loan Date and
substantially in the form of Exhibit A (a “Lender Note”) and (ii) deliver such
Lender Note to such Lender (with a copy to the Loan Agent).  If requested by any
Lender, the Borrower shall obtain a CUSIP or other loan identification number
that is customary for the nature of the Loans made hereunder.  To the extent any
Lender does not elect to receive a Lender Note, the Registrar shall, upon
instruction of the Borrower, deliver to such Lender a Confirmation of
Registration in the form of Exhibit C hereto.

 

(b)           The Borrower hereby irrevocably authorizes the Loan Agent to make
(or cause to be made) appropriate notations on its internal records, which
notations shall evidence,

 

3

--------------------------------------------------------------------------------



 

inter alia, the date of, the Aggregate Outstanding Amount of, and the Interest
Rate applicable to, the Loans evidenced thereby.  The notations on such internal
records indicating the Aggregate Outstanding Amount of the Loans made by such
Lender shall be prima facie evidence (absent manifest error) of the principal
amount thereof owing and unpaid, but the failure to record any such amount, or
any error therein, shall not limit or otherwise affect the obligations of the
Borrower hereunder or under any Lender Note to make payment of principal of or
interest on such Loans when due.  At any time (including to replace any Lender
Note that has been destroyed or lost) when any Lender requests the delivery of a
new Lender Note to evidence any of its Loans, the Borrower shall promptly
execute and deliver to such Lender the Lender Note in the appropriate amount or
amounts to evidence such Loans; provided, for the avoidance of doubt, that,
other than in the case of a substitute or replacement Lender Note to replace a
Lender Note that has been destroyed or lost, only one Lender Note shall be
issued to any Lender and the Borrower shall not deliver or cause to be delivered
a new Lender Note to any requesting Lender until such Lender surrenders the
Lender Note currently held by such Lender; provided, further that, in the case
of a substitute or replacement Lender Note, the Borrowers and the Loan Agent
shall have received from such requesting Lender (i) evidence to their reasonable
satisfaction of the destruction, loss or theft of any Lender Note and (ii) there
is delivered to the Borrowers, the Loan Agent, the Collateral Trustee and the
Transfer Agent such security or indemnity as may be required by them to save
each of them harmless, then, in the absence of notice to the Borrowers, the Loan
Agent, the Collateral Trustee and/or such Transfer Agent that such Lender Note
has been acquired by a Protected Purchaser, the Borrowers shall execute and,
upon receipt of such executed Lender Note, the Loan Agent shall deliver to the
Holder, in lieu of any such mutilated, defaced, destroyed, lost or stolen Lender
Note, the new Lender Note, of like tenor (including the same date of issuance)
and equal principal or face amount, registered in the same manner, dated the
date of its issuance, bearing interest from the date to which interest has been
paid on the mutilated, defaced, destroyed, lost or stolen Lender Note and
bearing a number not contemporaneously outstanding; provided, further that, in
connection with the Stated Maturity or Redemption Date of the Loans, each Lender
shall surrender the Lender Notes to the Loan Agent for payment of the Redemption
Price or final payment of principal of such Loans in accordance with the
Priority of Distributions.  Such surrender shall occur either at the address
specified herein for the Loan Agent or, with respect to any Redemption Date, in
accordance with the redemption notice delivered pursuant to Section 9.4 of the
Indenture.

 

If, after delivery of such new Lender Note, a Protected Purchaser of the
predecessor Lender Note presents for payment, transfer or exchange such
predecessor Lender Note, the Borrowers, the Collateral Trustee, the Loan Agent
and such Transfer Agent shall be entitled to recover such new Lender Note from
the Person to whom it was delivered or any Person taking therefrom, and shall be
entitled to recover upon the security or indemnity provided therefor to the
extent of any loss, damage, cost or expense incurred by the Borrowers, the
Collateral Trustee, the Loan Agent and such Transfer Agent in connection
therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Lender Note has
become due and payable, the Borrowers in their discretion may, instead of
issuing a new Lender Note pay such Lender Note without requiring surrender
thereof except that any mutilated or defaced Lender Note shall be surrendered.

 

4

--------------------------------------------------------------------------------



 

Upon the issuance of any new Lender Note under this Section 3.2, the Borrowers
may require the payment by the Lender thereof of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Collateral Trustee and
the Loan Agent) connected therewith.

 

All Lender Notes surrendered for payment, registration of transfer, conversion,
exchange or redemption, or mutilated, defaced or deemed lost or stolen, shall be
promptly canceled by the Loan Agent and may not be reissued or resold.  No
Lender Note may be surrendered (including any surrender in connection with any
abandonment, donation, gift, contribution or other event or circumstance) except
for payment as provided herein, or for registration of transfer, exchange,
conversion or redemption, or for replacement in connection with any Lender Note
mutilated, defaced or deemed lost or stolen.  Any such Lender Note shall, if
surrendered to any Person other than the Loan Agent, be delivered to the Loan
Agent.  All canceled Lender Notes held by the Loan Agent shall be destroyed or
held by the Loan Agent in accordance with its standard retention policy unless
the Borrowers shall direct by an Issuer Order received prior to destruction that
they be returned to it.

 

The provisions of this Section 3.2 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Lender Notes.

 

Section 3.3          Principal Payments.

 

Section 3.3.1         Repayments and Prepayments.  The Borrowers shall make
payments of unpaid principal of each Loan on each Distribution Date after the
Reinvestment Period to the extent provided in the Priority of Distributions. 
During the Reinvestment Period, the Loans must be repaid to the extent payments
are required (or allowed) pursuant to the Indenture and Section 3.3.3 or
Section 3.3.4 herein, and may be voluntarily repaid (in whole or in part) on any
Distribution Date or Business Day, as applicable, to the extent payments are
permitted pursuant to the Indenture or Section 3.3.5, Section 3.3.6,
Section 3.3.7 or Section 3.3.9 herein.

 

Section 3.3.2         Application.  Each repayment and prepayment of a Loan
shall be subject to the terms of the Indenture (including the subordination
provisions set forth in Section 13.1 thereof and the Priority of Distributions
set forth in Section 11.1(a) thereof) and the requirement to pay Lenders on a
pro rata basis as set forth in Section 8.6.  Without limiting the generality of
the foregoing, the Loans shall comprise and be a part of the Class A-1 Debt and,
as such, shall be subject to the terms and conditions of the Indenture
applicable to the Class A-1 Debt, and shall have the rights afforded in the
Indenture to the Class A-1 Debt (to the extent of the component thereof
consisting of the Loans).

 

Section 3.3.3         Mandatory Prepayment.  If a Coverage Test is not met on
any Determination Date on which such Coverage Test is applicable, the Borrower
shall apply available amounts in the Payment Account on the related
Determination Date to make payments on the Debt (including the Loans) as
required pursuant to the Priority of Distributions as set forth in Section 9.1
of the Indenture (a “Mandatory Prepayment”).

 

5

--------------------------------------------------------------------------------

 

Section 3.3.4         Special Prepayment.  Principal payments on the Debt
(including the Loans) shall be made in part in accordance with the Priority of
Distributions on any Business Day (i) during the Reinvestment Period, if the
Portfolio Manager at its sole discretion notifies the Collateral Trustee and the
Loan Agent that it has been unable, for a period of at least twenty (20)
consecutive Business Days, to identify additional Collateral Obligations that
are deemed appropriate by the Portfolio Manager in its sole discretion and would
meet the Investment Criteria in sufficient amounts to permit the investment or
reinvestment of all or a portion of the funds then in the Collection Account
that are to be invested in additional Collateral Obligations, (ii) after the
Ramp-Up Period, if the Portfolio Manager notifies the Collateral Trustee and the
Loan Agent that a redemption is required pursuant to Section 7.17 of the
Indenture in order to obtain Effective Date Ratings Confirmation or (iii) if a
Retention Deficiency exists, to the extent necessary to reduce such Retention
Deficiency to zero (in each case, a “Special Prepayment”).  On the first
Distribution Date following the Collection Period in which such notice is given
(a “Special Prepayment Date”), the amount in the Collection Account representing
(1) Principal Proceeds which the Portfolio Manager has determined cannot be
reinvested in additional Collateral Obligations, (2) Interest Proceeds and
Principal Proceeds which must be applied to redeem the Debt (including the
Loans) in order to obtain Effective Date Ratings Confirmation or (3) Principal
Proceeds necessary to reduce any outstanding Retention Deficiency to zero (such
amount, the “Special Prepayment Amount”), as the case may be, shall be applied
in accordance with the Priority of Distributions under Section 11.1(a)(ii) of
the Indenture.  Notice of payments pursuant to this Section 3.3.4 shall be given
by the Loan Agent as soon as reasonably practicable, and in any case not less
than three (3) Business Days prior to the applicable Special Prepayment Date
(provided, that such notice shall not be required in connection with a Special
Prepayment pursuant to clause (B) of the definition of such term if the Special
Prepayment Amount is not known on or prior to such date) to each Holder of Debt
affected thereby at such Holder’s address in the Register, to the Loan Agent
(who shall forward such notice to the Lenders) and to the Rating Agencies.

 

Section 3.3.5         Optional Prepayment.  In connection with an Optional
Redemption of the Debt (including a Tax Redemption) under Section 9.2 of the
Indenture, the Loans shall be prepaid in whole but not in part from Disposition
Proceeds and/or Refinancing Proceeds, as applicable.  In connection with a
redemption of the Debt under Section 9.2 of the Indenture, the Loans shall be
prepaid (each, an “Optional Prepayment”) by the Borrowers, in whole on the same
Business Day as such Optional Redemption or redemption following a Tax Event.

 

In connection with any Optional Prepayment pursuant to this Section 3.3.5, upon
notification from the Borrowers, the Collateral Trustee or the Loan Agent (as
applicable) as required by the Indenture, the Loan Agent shall notify the
Lenders thereof in writing within the same time periods permitted for notice by
the Collateral Trustee to the Holders of a Redemption Date under the Indenture.

 

Section 3.3.6         Partial Prepayment by Refinancing.  In connection with a
Partial Redemption by Refinancing under Section 9.3 of the Indenture, the Loans
may be prepaid by the Borrowers in whole but not in part from Refinancing
Proceeds and other amounts permitted (each, a “Partial Prepayment by
Refinancing”), subject to the conditions set forth in Section 9.3 of the
Indenture.

 

6

--------------------------------------------------------------------------------



 

In connection with any Partial Prepayment by Refinancing pursuant to this
Section 3.3.6, upon notification from the Borrowers as required by the
Indenture, the Loan Agent shall notify the Lenders thereof in writing within the
same time periods permitted for notice by the Collateral Trustee to the Holders
of the applicable Classes of Notes to be redeemed (if any) of a Redemption Date
in respect of a Partial Redemption by Refinancing under the Indenture.

 

Section 3.3.7         Prepayment in Connection with Clean-Up Call Redemption of
Notes.  In connection with a Clean-Up Call Redemption of the Notes under
Section 9.6 of the Indenture, the Loans may be prepaid (each, a “Clean-Up Call
Prepayment”) by the Borrowers as and to the extent set forth in such Section 9.6
of the Indenture.

 

In connection with any Clean-Up Call Prepayment pursuant to this Section 3.3.7,
upon notification from the Borrowers as required by the Indenture, the Loan
Agent shall notify the Lenders thereof in writing within the same time periods
permitted for notice by the Collateral Trustee to the Holders of a Redemption
Date under the Indenture.

 

Section 3.3.8         Re-Pricing.  The Loans will not be subject to Re-Pricing.

 

Section 3.3.9         Borrower Repayment of Loans.  The Loans may be repaid by
the Borrower in connection with a purchase by the Borrower of the Class A-1
Notes under Section 2.10 of the Indenture on the same Business Day as such
purchase of the Class A-1 Notes by the Issuer under the Indenture.

 

Such repayment by the Issuer pursuant to this Section 3.3.9 may be made so long
as, immediately prior to such prepayment by the Borrower, each
Overcollateralization Ratio Test shall be satisfied and, immediately after
giving effect to such purchase or prepayment, the Overcollateralization Ratio
Test with respect to each Class of Debt that remains Outstanding shall be
satisfied and the Borrower notice of each such repayment to each Rating Agency
then rating a Class of Debt.

 

In connection with any such repayment, any Lender Note of a Lender subject to
such repayment shall be surrendered to the Loan Agent for cancellation in
accordance with Section 3.2. The Borrower shall provide notice to the
Co-Borrower, the Rating Agencies, the Loan Agent and the Collateral Trustee of
any Lender Note tendered to it in connection with any such repayment, and the
Loan Agent shall provide notice to the Co-Borrowers of any Lender Note tendered
to it in connection with any such repayment.

 

Section 3.4          Interest.

 

Section 3.4.1         Interest Rules and Calculations.  (a) Interest on each
Loan shall be payable in respect of each Loan, on each Distribution Date and on
any date of prepayment or repayment of such Loan, commencing on the first
Distribution Date following the Loan Date in accordance with the terms of the
Indenture (including the subordination provisions set forth in Section 13.1
thereof and the Priority of Distributions set forth in
Section 11.1(a) thereof).  For each Loan, interest shall accrue during each
Interest Accrual Period on the unpaid Aggregate Outstanding Amount of such Loan
on the first day of the applicable Interest Accrual Period (after giving effect
to payments of principal thereon on such date).

 

7

--------------------------------------------------------------------------------



 

(b)           Interest due and payable shall be determined in accordance with
Section 2.8 of the Indenture.

 

(c)           The Borrower shall make all payments of interest to the Loan Agent
for the account of each Lender in accordance with Section 3.5.

 

(d)           The Lenders hereby consent to the Borrower’s appointment of the
Collateral Administrator to serve as Calculation Agent under the Indenture.  All
computations of interest due shall be made by the Calculation Agent in
accordance with Section 5.13 and Section 8.7 hereof.  The Borrower hereby agrees
that for so long as any Loans remain Outstanding, there will at all times be a
Calculation Agent appointed under the Indenture to calculate LIBOR in respect of
the Debt.

 

(e)           In no event shall the rate of interest applicable to any Loan
exceed the maximum rate permitted by applicable law.

 

(f)            Upon an assignment of Loans pursuant to Section 8.4, unless
otherwise directed by the assignor Lender, the assigned Loans shall trade
without accrued interest and the Loan Agent shall, in accordance with the
Priority of Distributions on the Distribution Date immediately succeeding the
date of assignment, disburse to (x) the assignor Lender, the interest accrued on
such assigned Loan from and including the previous Distribution Date (or, in the
case of the first Interest Accrual Period, the Closing Date) to but excluding
such date of assignment and (y) the assignee Lender, the interest accrued on
such assigned Loan from and including such date of assignment to but excluding
such Distribution Date.

 

Section 3.5          Method and Place of Payment.

 

(a)           To the extent funds are available pursuant to the Priority of
Distributions, all payments by the Borrowers of principal and interest in
respect of Loans hereunder and all fees and all other Loans hereunder shall be
made in accordance with Sections 2.8 and 11.1 of the Indenture. Except as
otherwise specifically provided herein, all payments under this Agreement shall
be made into the Lender Account for the ratable (based on their applicable
Percentages) benefit of the Lenders entitled thereto (which funds, if delivered
to the Loan Agent, the Loan Agent shall promptly forward to such Lenders), on
the date when due and shall be made in immediately available funds to the
account with the wire instructions specified in Schedule 3 (or in the Assignment
Agreement, as applicable). For the avoidance of doubt, all payments by the
Borrower of principal and interest in respect of Loans, or any other amounts
owed to a Lender hereunder, payable on a Distribution Date shall be made to the
Lender of record as of the corresponding Record Date.

 

(b)           The Loan Agent shall establish a segregated non-interest bearing
account in the name of the Loan Agent for the benefit of the Lenders (the
“Lender Account”) to which payments made by the Borrowers for payment of Loans
shall be deposited upon receipt for further payment to the Lenders. Amounts in
the Lender Account shall remain uninvested. The Lender Account shall remain at
all times with (a) the Loan Agent or a financial institution that is a federal
or state-chartered depository institution that has (x) a short-term debt rating
of at least “A-1” and a long-term debt rating of at least “A” by S&P (or a
long-term debt rating of at least “A+” by S&P

 

8

--------------------------------------------------------------------------------



 

if such institution has no short-term debt rating) and (y) a short-term issuer
default rating of at least “F1” and a long-term issuer default rating of at
least “A” by Fitch, and is subject to regulations regarding fiduciary funds on
deposit similar to Title 12 of the Code of Federal Regulation Section 9.10(b). 
If the Loan Agent’s or such institution’s rating fall below the ratings set
forth in this Section 3.5(b), the Borrower shall take commercially reasonable
efforts to move the assets held in such account to another institution that
satisfies such ratings within thirty (30) days of notice or knowledge thereof.

 

(c)           For all U.S. federal tax reporting purposes, all income earned on
the funds invested and allocable to the Lender Account is legally and
beneficially owned by the Borrower. The Borrower is required to provide to the
Bank, in the Bank’s capacity as Loan Agent (i) an IRS Form W-9 or appropriate
IRS Form W-8 no later than the date hereof, and (ii) any additional IRS forms
(or updated versions of any previously submitted IRS forms) or other
documentation at such time or times required by applicable law or upon the
reasonable request of the Loan Agent as may be necessary (a) to reduce or
eliminate the imposition of U.S. withholding taxes and (b) to permit the Loan
Agent to fulfill its tax reporting obligations under applicable law with respect
to the Lender Account or any amounts paid to the Borrower. To the extent
relevant, the Borrower is further required to report to the Loan Agent
comparable information upon any change in the legal or beneficial ownership of
the income allocable to the Lender Account. The Bank, both in its individual
capacity and in its capacity as Loan Agent, shall have no liability to the
Borrower or any other person in connection with any tax withholding amounts
paid, or retained for payment, to a governmental authority from the Lender
Account arising from the Borrower’s failure to timely provide an accurate,
correct and complete IRS Form W-9, an appropriate IRS Form W-8 or such other
documentation contemplated under this paragraph. For the avoidance of doubt, no
funds shall be invested with respect to such Lender Account absent the Loan
Agent having first received (x) instructions with respect to the investment of
such funds, and (y) the forms and other documentation required by this clause
(c).

 

Section 3.6          Subordination.

 

(a)           Incorporation of Subordination Provisions of the Indenture.  All
Loans incurred pursuant to this Agreement are subject to, and each Lender hereby
consents and agrees to, the subordination and remedy provisions set forth in
Section 13.1 of the Indenture.  Article 13 of the Indenture shall be binding
upon each Lender as though such sections (and the corresponding defined terms)
had been set forth herein in their entirety.

 

(b)           Each Lender hereby acknowledges and agrees that all of its Loans
are subject to the terms and conditions of this Agreement and the Indenture and
shall be paid solely to the extent of available funds in accordance with the
Priority of Distributions. Each Lender hereby agrees and acknowledges that its
right to payment shall be subordinate and junior to any payments owed under
Section 11.1(a)(i)(C) of the Indenture and, any applicable payments owed under
Section 11.1(a)(ii)(A) of the Indenture senior to payments with respect to the
Loans and any payments owed under Section 11.1(a)(iii)(A) of the Indenture
(collectively, the “Senior Items”) of the Indenture, as applicable.  In the
event that, notwithstanding the provisions of this Agreement and the Indenture,
any Lender shall have received any payment or distribution in respect of its
Loans contrary to the provisions of the Indenture or this Agreement, then,
unless and until each Senior Item shall have been paid in full in Cash or, to
the extent each recipient of such Senior Item

 

9

--------------------------------------------------------------------------------



 

consents, such payment or distribution shall be received and held in trust for
the benefit of, and shall forthwith be paid over and delivered to, the
Collateral Trustee, which shall pay and deliver the same in respect of the
Senior Items in accordance with the Indenture; provided, however, that if any
such payment or distribution is made other than in Cash, it shall be held by the
Collateral Trustee as part of the Assets and subject in all respects to the
provisions of the Indenture.  Each Lender agrees with all recipients of Senior
Items that such Lender shall not demand, accept, or receive any payment or
distribution in respect of its Loans in violation of the provisions of the
Indenture.  Nothing in this Section 3.6(b) shall affect the obligation of the
Borrower to pay the Lenders hereunder.

 

(c)           Agents Entitled to Assume Payment Not Prohibited in Absence of
Notice. Each of the Agents shall not at any time be charged with knowledge of
the existence of any facts which would prohibit the making of any payment to or
by any Agent unless and until such Agent has actual knowledge thereof or unless
and until such Agent shall have received and accepted (in its role as Agent)
written notice thereof from the Borrower (in the form of an Officer’s
Certificate reasonably satisfactory to such Agent) or persons representing
themselves to be other holders of Obligations and, prior to the receipt of any
such written notice, the Agent, subject to the provisions of this Agreement,
shall be entitled in all respects conclusively to assume that no such fact
exists, and such Agent shall have no liability hereunder for any payment made,
or action taken, by it without such knowledge or notice.

 

ARTICLE IV

 

CONDITIONS TO CREDIT EXTENSIONS

 

Section 4.1          Loan Date.  The obligations of the Lenders to make Loans on
the Loan Date shall not become effective until the date on which all conditions
precedent set forth in the Indenture (including but not limited to those set
forth in Section 3.1 of the Indenture) have been satisfied.

 

ARTICLE V

 

REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

Section 5.1          Payment of Principal and Interest.  The Borrowers shall
duly and punctually pay the principal of and interest on the Debt, in accordance
with the terms of this Agreement and the Indenture pursuant to the Priority of
Distributions.

 

Amounts properly withheld under the Code or other applicable law by any Person
from a payment to any Lender shall be considered as having been paid by the
Borrower or Co-Borrower to such Lender for all purposes of this Agreement.

 

Section 5.2          Maintenance of Office or Agency.  The Borrowers hereby
appoint the Bank as the Loan Agent and as the Paying Agent for payments on the
Loans and to maintain the register as set forth in Section 8.16.  The Borrowers
will receive process or demands served in any action arising out of or based on
this Agreement or the transactions contemplated hereby at c/o 535

 

10

--------------------------------------------------------------------------------



 

Madison Avenue, 29th Floor, New York, New York 10022, Attention: BCC Middle
Market CLO 2019-1, LLC.

 

The Borrowers may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided, however, that the Borrowers will maintain in the
Borough of Manhattan, The City of New York, an office or agency where notices
and demands to or upon the Borrowers in respect of the Notes, the Loans and this
Agreement may be served.  The Borrowers shall give prompt written notice to the
Collateral Trustee, the Loan Agent, each Rating Agency and the Lenders of the
appointment or termination of any such agent and of the location and any change
in the location of any such office or agency.

 

If at any time the Borrowers shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York or shall fail to
furnish the Collateral Trustee or the Loan Agent with the address thereof,
notices and demands may be served on the Borrowers by mailing a copy thereof by
registered or certified mail or by overnight courier, postage prepaid, to the
Borrower or Co-Borrower, respectively, at its address specified in Section 14.3
of the Indenture for notices.

 

Section 5.3          Money for Loan Payments to be Held in Trust.  All payments
of amounts due and payable with respect to any Loans that are to be made from
amounts withdrawn by the Collateral Trustee (on behalf of the Borrowers) from
the Payment Account shall be deposited with the Loan Agent in the Lender Account
and subsequently paid by the Loan Agent to the Lenders.

 

Section 5.4          Existence of Borrowers.  (a) The Borrowers shall, to the
maximum extent permitted by applicable law, maintain in full force and effect
their existence and rights as companies formed, registered or organized under
the laws of the Cayman Islands and the State of Delaware, respectively, and
shall obtain and preserve their qualification to do business as foreign
corporations in each jurisdiction in which such qualifications are or shall be
necessary to protect the validity and enforceability of this Agreement, the
Indenture, the Debt or any of the Assets; provided, however, that the Borrower
shall be entitled to change its jurisdiction of registration from the Cayman
Islands to any other jurisdiction reasonably selected by the Borrower so long as
(i) the Borrower has received a legal opinion (upon which the Collateral Trustee
and the Loan Agent may conclusively rely) to the effect that such change is not
disadvantageous in any material respect to the Holders or the Lenders,
(ii) written notice of such change shall have been given by the Borrower to the
Collateral Trustee (which notice shall be promptly forwarded to the Holders),
the Loan Agent (which shall provide such notice to the Lenders), the Portfolio
Manager and each Rating Agency, (iii) the S&P Rating Condition is satisfied and
(iv) on or prior to the 15th Business Day following receipt of such notice the
Collateral Trustee shall not have received written notice from a Majority of the
Controlling Class objecting to such change.

 

(b)           The Borrower and the Co-Borrower shall (i) ensure that all limited
liability company or other formalities regarding their respective existences are
followed, except where the failure to do so could not reasonably be expected to
have a material adverse effect on the validity and enforceability of this
Agreement, the Indenture, the Debt, or any of the Assets, (ii) maintain their
books and records separate from any other Person, (iii) maintain their accounts
separate from

 

11

--------------------------------------------------------------------------------



 

those of any other Person, (iv) not commingle any of their assets with those of
another Person, (v) maintain an arm’s-length relationship with their Affiliates,
(vi) each maintain separate financial statements from those of any other Person,
(vii) pay their liabilities out of their respective funds, (viii) each hold
themselves out as a separate entity and (ix) take affirmative steps to correct
any misunderstanding regarding their separate identity.  Neither the Borrower
nor the Co-Borrower shall take any action, or conduct its affairs in a manner,
that is likely to result in its separate existence being ignored or in its
assets and liabilities being substantively consolidated with any other Person in
a bankruptcy, reorganization or other insolvency proceeding.  Without limiting
the foregoing, (I) the Borrower shall not have any subsidiaries (other than the
Co-Borrower); (II) the Co-Borrower shall not have any subsidiaries; and
(III) except to the extent contemplated in the Administration Agreement, the
Borrowers shall not (A) have any employees (other than their respective members
and managers to the extent they are employees), (B) except as contemplated by
the Portfolio Management Agreement, the Issuer LLC Agreement, the AML Services
Agreement or the Administration Agreement, engage in any transaction with any
shareholder that would constitute a conflict of interest or (C) pay dividends or
any final distribution to the Borrower except in accordance with the terms of
this Agreement, the Indenture and the Priority of Distributions.

 

Section 5.5          Protection of Assets.  The Borrower, or the Portfolio
Manager on behalf and at the expense of the Borrower will cause the taking of
such action by the Borrower (or by the Portfolio Manager if within the Portfolio
Manager’s control under the Portfolio Management Agreement) as is reasonably
necessary in order to perfect and maintain the perfection and priority of the
security interest of the Collateral Trustee in the Assets; provided that the
Portfolio Manager shall be entitled to rely on any Opinion of Counsel delivered
pursuant to Section 7.6 of the Indenture and any Opinion of Counsel with respect
to the same subject matter delivered pursuant to Section 7.6 of the Indenture to
determine what actions are reasonably necessary, and shall be fully protected in
so relying on such an Opinion of Counsel, unless the Portfolio Manager has
actual knowledge that the procedures described in any such Opinion of Counsel
are no longer adequate to maintain such perfection and priority.  The Borrower
shall from time to time prepare or cause to be prepared, execute, deliver and
file all such supplements and amendments hereto and all such Financing
Statements, continuation statements, instruments of further assurance and other
instruments, and shall take such other action as may be necessary or advisable
or desirable to secure the rights and remedies of the Collateral Trustee for the
benefit of the Secured Parties hereunder and under the Indenture and to:

 

(a)           Grant more effectively all or any portion of the Assets;

 

(b)           maintain, preserve and perfect any Grant made or to be made by the
Indenture including, without limitation, the first priority nature of the lien
or carry out more effectively the purposes hereof;

 

(c)           perfect, publish notice of or protect the validity of any Grant
made or to be made by the Indenture (including, without limitation, any and all
actions necessary or desirable as a result of changes in law or regulations);

 

(d)           enforce any of the Assets;

 

12

--------------------------------------------------------------------------------



 

(e)           preserve and defend title to the Assets and the rights therein of
the Secured Parties in the Assets against the claims of all Persons and parties;
or

 

(f)            pay or cause to be paid any and all taxes levied or assessed upon
all or any part of the Assets.

 

Section 5.6          Opinions as to Assets.  For so long as any Debt is
Outstanding, on or before the March 31 that precedes the fifth (5th) anniversary
of the Closing Date (and every five (5) years thereafter so long as any Debt is
Outstanding), the Borrower shall furnish to the Collateral Trustee and each
Rating Agency an Opinion of Counsel relating to the security interest Granted by
the Borrower to the Collateral Trustee, stating that, as of the date of such
opinion, the lien and security interest created by the Indenture with respect to
the Assets remain in effect and that no further action (other than as specified
in such opinion) needs to be taken to ensure the continued effectiveness of such
lien at such time.

 

Section 5.7          Performance of Obligations.  (a) The Borrowers, each as to
itself, shall not take any action, and shall use their commercially reasonable
efforts not to permit any action to be taken by others, that would release any
Person from any of such Person’s covenants or obligations under any instrument
included in the Assets, except in the case of pricing amendments, ordinary
course waivers/amendments, and enforcement action taken with respect to any
Defaulted Obligation in accordance with the provisions hereof and actions by the
Portfolio Manager under the Portfolio Management Agreement and in conformity
with this Agreement and the Indenture or as otherwise required hereby.

 

(b)           The Borrower or Co-Borrower may, with the prior written consent of
a Majority of each Class of Debt, in accordance with the Indenture (except in
the case of the nature of the services set forth in the Portfolio Management
Agreement, this Agreement and the Collateral Administration Agreement, in which
case no consent shall be required), contract with other Persons, including the
Portfolio Manager, the Collateral Trustee and the Collateral Administrator for
the performance of actions and obligations to be performed by the Borrower or
Co-Borrower hereunder, under the Indenture and under the Portfolio Management
Agreement or the Collateral Administration Agreement by such Persons. 
Notwithstanding any such arrangement, the Borrower or Co-Borrower shall remain
liable with respect thereto.  In the event of such contract, the performance of
such actions and obligations by such Persons shall be deemed to be performance
of such actions and obligations by the Borrower or Co-Borrower; and the Borrower
or Co-Borrower shall punctually perform, and use their commercially reasonable
efforts to cause the Portfolio Manager, the Collateral Trustee, the Loan Agent,
the Collateral Administrator and such other Person to perform, all of their
obligations and agreements contained in the Portfolio Management Agreement, this
Agreement, the Indenture, the Collateral Administration Agreement or any such
other agreement.

 

Section 5.8          Negative Covenants.  (a) The Borrower shall not and, with
respect to clauses (i), (ii), (iii), (iv), (vi), (vii), (viii), (ix), (x) and
(xii) the Co-Borrower shall not, in each case, from and after the Closing Date:

 

(i)            sell, transfer, exchange or otherwise dispose of, or pledge,
mortgage, hypothecate or otherwise encumber (or permit such to occur or suffer
such to exist), any

 

13

--------------------------------------------------------------------------------



 

part of the Assets, except as expressly permitted by the Indenture, this
Agreement and the Portfolio Management Agreement;

 

(ii)           claim any credit on, make any deduction from, or dispute the
enforceability of payment of the principal or interest payable (or any other
amount) in respect of the Loans (other than amounts withheld in accordance with
the Code or any applicable tax or similar laws of the Cayman Islands or any
other applicable jurisdiction) or assert any claim against any present or future
Holder of Debt, by reason of the payment of any taxes levied or assessed upon
any part of the Assets, other than as described in Section 7.16 of the
Indenture;

 

(iii)          (A) incur or assume or guarantee any indebtedness, other than the
Debt, this Agreement, the Indenture and the transactions contemplated hereby and
thereby or (B)(1) issue any additional class of securities or loans (except as
provided in Section 2.4 of the Indenture) or (2) issue any additional limited
liability company interests (including the Interests) or other equity;

 

(iv)          (A) permit the validity or effectiveness of the Indenture or any
Grant thereunder to be impaired, or permit the lien of the Indenture to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Agreement, the Loans, the Indenture or the Debt, except as may be permitted
hereby, thereby or by the Portfolio Management Agreement, (B) except as
permitted by the Indenture, permit any lien, charge, adverse claim, security
interest, mortgage or other encumbrance (other than the lien of the Indenture)
to be created on or extend to or otherwise arise upon or burden any part of the
Assets, any interest therein or the proceeds thereof, or (C) except as permitted
by the Indenture, take any action that would permit the lien of the Indenture
not to constitute a valid first priority security interest in the Assets;

 

(v)           amend the Portfolio Management Agreement except pursuant to the
terms thereof and Article XV of the Indenture;

 

(vi)          dissolve or liquidate in whole or in part, except as permitted
hereunder or required by applicable law;

 

(vii)         pay any distributions other than in accordance with the Priority
of Distributions; provided that, the Borrower shall be permitted to make
distributions to its members of any amounts received by it in accordance with
the Priority of Distributions;

 

(viii)        permit the formation of any subsidiaries (other than the
Co-Issuer);

 

(ix)          conduct business under any name other than its own;

 

(x)           have any employees (other than officers to the extent such
officers might be considered employees);

 

(xi)          sell, transfer, exchange or otherwise dispose of Assets, or enter
into an agreement or commitment to do so or enter into or engage in any business
with respect

 

14

--------------------------------------------------------------------------------



 

to any part of the Assets, except as expressly permitted by the Indenture, this
Agreement and the Portfolio Management Agreement;

 

(xii)         fail to maintain an Independent Manager under its limited
liability company agreement (or other applicable governing documents);

 

(xiii)        solicit, advertise or publish the Borrower’s ability to enter into
credit derivatives;

 

(xiv)        register as or become subject to regulatory supervision or other
legal requirements under the laws of any country or political subdivision
thereof as a bank, insurance company or finance company;

 

(xv)         knowingly take any action that would reasonably be expected to
cause it to be treated as a bank, insurance company or finance company for
purposes of (i) any tax, securities law or other filing or submission made to
any governmental authority, (ii) any application made to a rating agency or
(iii) qualification for any exemption from tax, securities law or any other
legal requirements;

 

(xvi)        hold itself out to the public as a bank, insurance company or
finance company;

 

(xvii)       engage in securities lending; and

 

(xviii)      amend this Agreement except pursuant to the terms hereof and
Article VIII of the Indenture.

 

(b)           The Co-Borrower shall not invest any of its assets in “securities”
(as such term is defined in the Investment Company Act), and shall keep all of
its assets in Cash.

 

(c)           The Borrower shall not be party to any agreements (including Hedge
Agreements) without including customary “non-petition” and “limited recourse”
provisions therein (and shall not amend or eliminate such provisions in any
agreement to which it is party), except for any agreements related to the
purchase and sale of any Collateral Obligations or Eligible Investments which
contain customary (as determined by the Portfolio Manager in its sole
discretion) purchase or sale terms or which are documented using customary (as
determined by the Portfolio Manager in its sole discretion) loan trading
documentation.

 

Section 5.9          Statement as to Compliance.  On or before September 1 in
each calendar year commencing in 2020, or immediately if there has been a
Default under the Indenture and prior to the issuance of any Additional Debt
pursuant to the Indenture, the Borrower shall deliver to the Collateral Trustee,
the Loan Agent, the Portfolio Manager and the Administrator (to be forwarded, at
the cost of the Borrower, by the Loan Agent, to each Lender making a written
request therefor and each Rating Agency) an Officer’s certificate of the
Borrower that, having made reasonable inquiries of the Portfolio Manager, and to
the best of the knowledge, information and belief of the Borrower, there did not
exist, as at a date not more than five days prior to the date of the
certificate, nor had there existed at any time prior thereto since the date of
the last certificate (if any), any Default under the Indenture or, if such
Default did then exist or had

 

15

--------------------------------------------------------------------------------

 

existed, specifying the same and the nature and status thereof, including
actions undertaken to remedy the same, and that the Borrower has complied with
all of its obligations under this Agreement and the Indenture or, if such is not
the case, specifying those obligations with which it has not complied.

 

Section 5.10                             Successor Substituted.  Upon any
consolidation or merger, or transfer or conveyance of all or substantially all
of the assets of the Borrower or the Co-Borrower in accordance with
Section 7.10 of the Indenture in which the Merging Entity is not the surviving
entity, the Successor Entity shall succeed to, and be substituted for, and may
exercise every right and power of, the Merging Entity under the Indenture with
the same effect as if such Person had been named as the Borrower or the
Co-Borrower, as the case may be, herein, and the Successor Entity shall deliver
to the Loan Agent the Officer’s Certificate and Opinion of Counsel required by
Section 7.10(d) of the Indenture.  In the event of any such consolidation,
merger, transfer or conveyance, the Person named as the “Borrower” or the
“Co-Borrower” in this Agreement or any successor which shall theretofore have
become such in the manner prescribed in this Article VII of the Indenture may be
dissolved, wound up and liquidated at any time thereafter, and such Person
thereafter shall be released from its liabilities as obligor and maker on all
the Debt and from its obligations under this Agreement and the other Transaction
Documents to which it is a party.

 

Section 5.11                             No Other Business.  From and after the
Closing Date, the Borrower shall not have any employees (other than its
directors to the extent they are employees) and shall not engage in any business
or activity other than (i) issuing, incurring, paying and redeeming or
prepaying, as applicable, the Loans and the Notes and (ii) acquiring, holding,
selling, exchanging, redeeming and pledging, solely for its own account,
Collateral Obligations and Eligible Investments.  The Co-Borrower shall not
engage in any business or activity other than issuing and selling the Class A-1
Notes, the Class A-2A Notes, the Class A-2B Notes, the Class B Notes and the
Class C Notes, borrowing the Loans and issuing any additional Notes issued
pursuant to the Indenture and other activities incidental thereto, including
entering into the Transaction Documents to which it is a party.

 

Section 5.12                             Annual Rating Review.  So long as any
of the Debt of any Class remains Outstanding, on or before September 1 in each
year commencing in 2020, the Borrowers shall obtain and pay for an annual review
of the rating of each such Class of Debt from each Rating Agency.  The Borrowers
shall promptly notify the Collateral Trustee, the Loan Agent and the Portfolio
Manager in writing (and the Loan Agent shall promptly provide the Lenders with a
copy of such notice upon request) if at any time the rating of any such Class of
Debt has been, or is known shall be, changed or withdrawn.

 

Section 5.13                             Calculation Agent.  (a)  The Borrower
hereby agrees that for so long as any Debt remains Outstanding there will at all
times be an agent appointed (which does not control or is not controlled or
under common control with the Borrower or its Affiliates or the Portfolio
Manager or its Affiliates) to calculate LIBOR in respect of each Interest
Accrual Period (or, in the case of the first Interest Accrual Period commencing
on the Closing Date, each portion thereof) in accordance with the terms of
Exhibit C of the Indenture (the “Calculation Agent”).  The Borrower hereby
appoints the Collateral Administrator as Calculation Agent.  The Calculation
Agent may be removed by the Borrower or the Portfolio Manager, on behalf of the

 

16

--------------------------------------------------------------------------------



 

Borrower at any time.  If the Calculation Agent is unable or unwilling to act as
such or is removed by the Borrower or the Portfolio Manager, on behalf of the
Borrower, in respect of any Interest Accrual Period, the Borrower or the
Portfolio Manager, on behalf of the Borrower, will promptly appoint a
replacement Calculation Agent which does not control or is not controlled by or
under common control with the Borrower or its Affiliates or the Portfolio
Manager or its Affiliates.  The Calculation Agent may not resign its duties or
be removed without a successor having been duly appointed.

 

The Calculation Agent shall be required to agree (and the Collateral
Administrator as Calculation Agent agrees under the Collateral Administration
Agreement) that, as soon as possible after 11:00 a.m. London time on each
Interest Determination Date, but in no event later than 11:00 a.m. New York time
on the London Banking Day immediately following each Interest Determination
Date, the Calculation Agent will calculate the Interest Rate applicable to each
Class of Floating Rate Debt during the related Interest Accrual Period (or
portion thereof) and the Debt Interest Amount (in each case, rounded to the
nearest cent, with half a cent being rounded upward) payable on the related
Distribution Date in respect of such Class of Floating Rate Debt in respect of
the related Interest Accrual Period.  At such time, the Calculation Agent will
communicate such rates and amounts to the Borrowers, the Collateral Trustee, the
Loan Agent, each Paying Agent, the Portfolio Manager, Euroclear and
Clearstream.  The Calculation Agent will also specify to the Borrowers the
quotations upon which the foregoing rates and amounts are based, and in any
event the Calculation Agent shall notify the Borrowers before 5:00 p.m. (New
York time) on every Interest Determination Date if it has not determined and is
not in the process of determining any such Interest Rate or Debt Interest Amount
together with its reasons therefor.  The Calculation Agent’s determination of
the foregoing rates and amounts for any Interest Accrual Period (or portion
thereof) will (in the absence of manifest error) be final and binding upon all
parties.  The Calculation Agent, the Loan Agent and the Collateral Trustee shall
have no responsibility or liability for the selection of an alternative base
rate (including an Alternative Rate) or determination thereof, or any liability
for any failure or delay in performing its duties hereunder or under the
Indenture as a result of the unavailability of a reference rate as described
herein.

 

Section 5.14                             Certain Tax Matters.  The Borrowers,
the Lenders, the Loan Agent and the Collateral Trustee shall be required to
comply with the provisions of Section 7.16 of the Indenture with respect to
Certain Tax Matters and the provisions of Section 7.16 of the Indenture are
hereby incorporated by reference mutatis mutandis.

 

Section 5.15                             Representations Relating to Security
Interests in the Assets.  (a) The Borrower hereby represents and warrants that,
as of the Closing Date (which representations and warranties shall survive the
execution of this Agreement and be deemed to be repeated on each date on which
an Asset is Granted to the Collateral Trustee under the Indenture), with respect
to the Assets:

 

(i)                                     The Borrower owns such Asset free and
clear of any lien, claim or encumbrance of any person, other than such as are
(i) created under, or permitted by, the Indenture and (ii) released on the
related Cut-Off Date contemporaneously with the purchase of such Asset on the
Cut-Off Date.

 

17

--------------------------------------------------------------------------------



 

(ii)                                  Other than the security interest Granted
to the Collateral Trustee pursuant to the Indenture, except as permitted by the
Indenture, the Borrower has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Assets.  The Borrower has not
authorized the filing of and is not aware of any Financing Statements against
the Borrower that include a description of collateral covering the Assets other
than any Financing Statement relating to the security interest Granted to the
Collateral Trustee under the Indenture or that has been terminated; the Borrower
is not aware of any judgment, PBGC liens or Tax lien filings against the
Borrower.

 

(iii)                               All Accounts constitute “securities
accounts” under Article 8 of the UCC.

 

(iv)                              The Indenture creates a valid and continuing
security interest (as defined in Article 1 of the UCC) in such Assets in favor
of the Collateral Trustee, for the benefit and security of the Secured Parties,
which security interest is prior to all other liens, claims and encumbrances
(except as permitted otherwise in the Indenture), and is enforceable as such
against creditors of and purchasers from the Borrower; provided that, the
Indenture will only create a security interest in those commercial tort claims,
if any, and timber to be cut, if any, that are described in a notice delivered
to the Collateral Trustee as contemplated by Section 7.5(d) of the Indenture.

 

(v)                                 The Borrower has caused or shall have
caused, within ten (10) days of the Closing Date, the filing of all appropriate
Financing Statements in the proper office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Assets Granted
to the Collateral Trustee, for the benefit and security of the Secured Parties.

 

(vi)                              None of the Instruments that constitute or
evidence the Assets has any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Collateral
Trustee, for the benefit of the Secured Parties.

 

(vii)                           The Borrower has received any consents and
approvals required by the terms of the Assets to the pledge under the Indenture
to the Collateral Trustee of its interest and rights in the Assets.

 

(viii)                        (A) the Borrower has delivered to the Collateral
Trustee a fully executed Securities Account Control Agreement pursuant to which
the Custodian has agreed to comply with all instructions originated by the
Collateral Trustee relating to the Accounts without further consent by the
Borrower or (B) the Borrower has taken all steps necessary to cause the
Custodian to identify in its records the Collateral Trustee as the person having
a Security Entitlement against the Custodian in each of the Accounts.

 

(ix)                              The Accounts are not in the name of any person
other than the Borrower or the Collateral Trustee.  The Borrower has not
consented to the Custodian complying with the Entitlement Order of any person
other than the Collateral Trustee (and the Borrower prior to a notice of
exclusive control being provided by the Collateral Trustee,

 

18

--------------------------------------------------------------------------------



 

which notice the Collateral Trustee agrees it shall not deliver except after the
occurrence and during the continuance of an Event of Default).

 

(x)                                 The Borrower agrees to promptly provide
notice to the Rating Agencies if it becomes aware of the breach of any of the
representations and warranties contained in this Section 5.15 and shall not
waive any of the representations and warranties in this Section 5.15.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

Section 6.1                              Default and Events of Default. 
“Default” or “Event of Default,” wherever used herein, means any Default or
Event of Default, respectively, under the Indenture.

 

Section 6.2                              Acceleration.  Upon the occurrence and
continuation of an Event of Default and the acceleration of the Borrowers’
obligations under the Indenture pursuant to the terms of Section 5.2 of the
Indenture, the unpaid principal amount of the Loans, together with the interest
accrued thereon and all other amounts payable by the Borrower hereunder in
respect of the Loans, shall automatically become immediately due and payable by
the Borrower hereunder without any declaration or other act on the part of the
Collateral Trustee or any Lender, subject to and in accordance with the
applicable provisions of the Indenture; provided that upon the rescission or
annulment of an acceleration under the Indenture in accordance with the terms of
Section 5.2 thereof, any such acceleration shall automatically be rescinded and
annulled for all purposes hereunder; provided, however that, no such action
shall affect any subsequent Default or Event of Default or impair any right
consequent thereon.

 

Section 6.3                              Remedies.  Remedies for an Event of
Default are granted to the Collateral Trustee for the benefit of the Secured
Parties under the Indenture.  Each of the Lenders agrees and acknowledges that
the remedies for an Event of Default hereunder are governed by, and subject to
the terms and conditions of, the Indenture.

 

ARTICLE VII

 

THE AGENTS

 

Section 7.1                              Appointment.  The Lenders hereby
designate (i) the Bank to act as Collateral Trustee as specified herein and in
the Indenture and (ii) the Bank to act as Loan Agent as specified herein and in
the other Credit Documents.  By becoming a party to this Agreement, each Lender
hereby irrevocably authorizes the Loan Agent and the Collateral Trustee
(together, the “Agents”) to take such action under the provisions of this
Agreement, the other Credit Documents and any other instruments and agreements
referred to herein or therein and to exercise such powers and to perform such
duties hereunder and thereunder as are specifically delegated to or required of
the Agents by the terms hereof and thereof and such other powers as are
reasonably incidental thereto.  The Agents may perform any of their duties
hereunder or under the other Credit Documents by or through their respective
officers, directors, agents, employees or affiliates.  For the avoidance of
doubt, the Collateral Trustee and Loan Agent hereby agree to

 

19

--------------------------------------------------------------------------------



 

forward or make available any notices that it receives to the appropriate
parties so required by the Indenture.

 

Section 7.2                              Nature of Duties.  The Agents shall not
have any duties or responsibilities except those expressly set forth in this
Agreement and the other Credit Documents.  None of the Agents or any of their
respective officers, directors, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence, willful misconduct or bad faith.  The duties of the Agents
shall be mechanical and administrative in nature; the Agents shall not have (or
be deemed to have) by reason of this Agreement or any other Credit Document a
fiduciary relationship in respect of any Lender, any Holder, the Portfolio
Manager, the Borrower, the Co-Borrower or any other Person; and nothing in this
Agreement or any other Credit Document, expressed or implied, is intended to or
shall be so construed as to impose upon the Agents any obligations in respect of
this Agreement or any other Credit Document except as expressly set forth herein
or therein.

 

Section 7.3                              Lack of Reliance on the Agents. 
Independently and without reliance upon the Agents, each Lender, to the extent
it deems appropriate, has made and shall continue to make (i) its own
independent investigation of the financial condition and affairs of the
Borrowers in connection with the making and the continuance of the Loans and the
taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Borrowers and, except as expressly
provided in this Agreement and the other Credit Documents, the Agents shall not
have any duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of the Loans or at any time
or times thereafter.  The Agents shall not be responsible to any Lender for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectability, priority or sufficiency of this Agreement or any
other Credit Document or the financial condition of the Borrowers or be required
to make any inquiry concerning either the performance or observance of any of
the terms, provisions or conditions of this Agreement or any other Credit
Document, or the satisfaction of any of the conditions precedent set forth in
Article IV or the financial condition of the Borrowers or the existence or
possible existence of any Default.

 

Section 7.4                              Certain Rights of the Agents.  (a) The
Agents may conclusively rely and shall be fully protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, note or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties.  Without limiting the provisions hereof, the Agents
shall be entitled to the rights, benefits, immunities, indemnities and
protections of the Collateral Trustee as set forth in Article VI of the
Indenture as if such rights, benefits, immunities, indemnities and protections
were fully set forth herein; provided that such rights, protections, immunities,
indemnities and benefits shall be in addition to any rights, protections and
benefits afforded to the Agents under this Agreement. Any request or direction
of either of the Borrowers mentioned herein may be sufficiently evidenced by an
Issuer Order.

 

20

--------------------------------------------------------------------------------



 

(b)                                 Whenever in the administration of this
Agreement or the Indenture the Agents shall (i) deem it desirable that a matter
be proved or established prior to taking, suffering or omitting any action
hereunder, the Agents (unless other evidence be herein specifically prescribed)
may, in the absence of bad faith on its part, request and rely upon an Officer’s
Certificate or Issuer Order or (ii) be required to determine the value of any
Collateral or funds hereunder or the cash flows projected to be received
therefrom, the Agents may, in the absence of bad faith on its part, rely on
reports of nationally recognized accountants, investment bankers or other
Persons qualified to provide the information required to make such
determination, including nationally recognized dealers in securities of the type
being valued and securities quotation services.

 

(c)                                  As a condition to the taking or omitting of
any action by it hereunder, the Agents may consult with counsel and the advice
of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken or omitted by it
hereunder in good faith and in reliance thereon.

 

(d)                                 The Agents shall be under no obligation to
exercise or to honor any of the rights or powers vested in it by this Agreement
or to institute, conduct or defend any litigation hereunder or in relation
hereto at the request or direction of any Lenders pursuant to this Agreement and
the Indenture, unless such Lenders shall have offered to the Agents security or
indemnity reasonably satisfactory to the Agents against the costs, expenses
(including reasonable attorney’s fees and expenses) and liabilities which might
reasonably be incurred by it in compliance with such request or direction. The
Loan Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Credit Document in accordance
with a request or consent of the Majority of the Lenders (or such other
percentage of the Lenders expressly specified in this Agreement or such Credit
Document with respect to a particular matter) given in accordance with this
Agreement or any other Credit Document and such request and any action taken or
failure to act pursuant thereto shall be binding upon all of the Lenders.

 

(e)                                  The Agents shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper or document, but each Agent, in its discretion, may,
and upon the written direction of a Majority of the Controlling Class or of each
Rating Agency shall (subject to its right hereunder to be indemnified for
associated expense and liability), make such further inquiry or investigation
into such facts or matters as it may see fit or as it shall be directed;
provided, however, that if the payment within a reasonable time to the Agent of
the costs, expenses or liabilities likely to be incurred by it in the making of
such investigation is, in the reasonable opinion of the Agent, not assured to
the Agent by the security afforded to it by the terms of the Indenture or this
Agreement, the Agent may require indemnity reasonably satisfactory to it against
such cost, expense or liability as a condition to taking any such action. The
reasonable expense of every such examination shall be paid by the Borrowers, and
the Agent shall be entitled, on reasonable prior notice to the Borrowers and the
Portfolio Manager, to examine the books and records relating to the Loans, the
Notes and the Assets, personally or by agent or attorney, during the Borrowers’
or the Portfolio Manager’s normal business hours; provided that, the Agent
shall, and shall cause its agents to, hold in confidence all such information,
except (A) to the extent disclosure may be required by law or by any regulatory,
administrative or governmental authority and (B) to the extent that the Agent,
in its sole judgment, may determine that such disclosure is

 

21

--------------------------------------------------------------------------------



 

consistent with its obligations hereunder; provided, further, that each Agent
may disclose on a confidential basis any such information to its agents,
attorneys and auditors in connection with the performance of its
responsibilities hereunder or under the Indenture.

 

(f)                                   The Agents may execute any of the rights,
privileges or powers hereunder or perform any duties hereunder either directly
or by or through agents or attorneys; provided that, neither of the Agents shall
be responsible for any misconduct or negligence on the part of any such agent or
attorney appointed by it with due care.

 

(g)                                  Neither of the Agents shall be liable for
any action it takes, suffers or omits to take in good faith that it reasonably
believes to be authorized or within its rights or powers or within its
discretion hereunder, other than acts or omissions constituting gross
negligence, willful misconduct or bad faith of the Agent’s duties hereunder.

 

(h)                                 The permissive rights of the Agents to
perform any discretionary act or refrain from taking actions enumerated in this
Agreement or the Indenture shall not be treated as a duty and the Agents shall
not be answerable for other than their respective gross negligence, willful
misconduct or bad faith hereunder and under the Indenture.

 

(i)                                     Nothing herein shall be construed to
impose an obligation on the part of the Agents to monitor, recalculate, evaluate
or verify or independently determine the accuracy of any report, certificate or
information received from the Borrower or Portfolio Manager (unless and except
to the extent otherwise expressly set forth herein) and all calculations made by
the Agents in their respective roles hereunder shall (in the absence of manifest
error) be final and binding on all parties.

 

(j)                                    The Agents shall not be responsible or
liable for the actions or omissions of, or any inaccuracies in the records of,
any non-Affiliated custodian, transfer agent, paying agent or calculation agent,
clearing agency, loan syndication, administrative or similar agent, DTC,
Euroclear or Clearstream and without limiting the foregoing, the Agents shall
not be under any obligation to monitor, evaluate, or verify compliance by the
Portfolio Manager with the terms hereof or of the Indenture or the Portfolio
Management Agreement, or to verify or Independently determine the accuracy of
information received by the Agents from the Portfolio Manager (or from any
selling institution, agent bank, trustee or similar source) with respect to the
Assets.

 

(k)                                 The Agents shall not be required to give any
bond or surety, or provide any indemnity, in respect of the execution and
performance of this Agreement or the Indenture or the exercise of any of their
respective powers granted hereunder or thereunder.

 

(l)                                     In making or disposing of any investment
permitted by this Agreement or the Indenture, each of the Agents is authorized
to deal with itself (in its individual capacity) or with any one or more of its
Affiliates, in each case on an arm’s-length basis and on standard market terms,
whether it or such Affiliate is acting as a sub-agent of the Agent or for any
third Person or dealing as principal for its own account.  If otherwise
qualified, obligations of the Bank or any of its Affiliates shall qualify as
Eligible Investments under the Indenture.

 

(m)                             In the event that the Bank is also acting in the
capacity of Paying Agent, Registrar, Transfer Agent, Calculation Agent,
Securities Intermediary, in any capacity hereunder

 

22

--------------------------------------------------------------------------------



 

or under the Indenture (other than Collateral Trustee and Loan Agent), as
applicable, or as Collateral Administrator, the rights, protections, immunities
and indemnities afforded to the Agents pursuant to this Article VII hereof shall
also be afforded to the Bank acting in such capacities; provided that such
rights, immunities and indemnities shall be in addition to any rights,
immunities and indemnities provided herein, in the Indenture or the Collateral
Administration Agreement, or any other document to which the Bank in such
capacity is a party, as applicable.

 

(n)                                 The Agents shall not be responsible for
delays or failures in performance resulting from acts beyond its control (such
acts include but are not limited to acts of God, strikes, lockouts, riots, acts
of war and interruptions, losses or malfunctions of utilities, computer
(hardware or software) or communications services).

 

(o)                                 Notwithstanding any term hereof to the
contrary, the Agents shall be under no obligation to evaluate the sufficiency of
the documents or instruments delivered to them by or on behalf of the Borrower
in connection with the Grant by the Borrower to the Collateral Trustee of any
item constituting the Assets or otherwise, or in that regard to examine any
Collateral Obligations, in order to determine compliance with applicable
requirements of or restrictions on transfer imposed by the documentation
underlying such Collateral Obligations nor to re-register or otherwise change
the registration or form in which the Collateral Obligations are Delivered,
transferred, assigned or pledged by the Borrower to the Collateral Trustee.

 

(p)                                 No provision of this Agreement or any other
Credit Document shall require either of the Agents to expend or risk its own
funds or otherwise incur any financial or other liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers
contemplated hereunder, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity satisfactory to it against such
risk or liability is not reasonably assured to it unless such risk or liability
relates to the performance of its ordinary incidental services including mailing
of notices under this Agreement.

 

(q)                                 To the extent any defined term hereunder, or
any calculation required to be made or determined by the Agents hereunder, is
dependent upon or defined by reference to GAAP, the Agents shall be entitled to
request and receive (and rely upon) instruction from the Borrower or the
accountants identified in the Accountants’ Report (and in the absence of its
receipt of timely instruction therefrom, shall be entitled to obtain from an
Independent accountant at the expense of the Borrower) as to the application of
GAAP in such connection, in any instance.

 

(r)                                    The Agents or their Affiliates are
permitted to provide services and to receive additional compensation that could
be deemed to be in the Agents’ economic self-interest for (i) serving as
investment adviser, administrator, shareholder, servicing agent, custodian or
sub-custodian with respect to certain of the Eligible Investments, (ii) using
Affiliates to effect transactions in certain Eligible Investments and
(iii) effecting transactions in certain Eligible Investments; if otherwise
qualified, obligations of the Bank or any of its Affiliates shall qualify as
Eligible Investments hereunder.

 

(s)                                   None of the Agents shall have any
obligation to determine:  (i) if a Collateral Obligation meets the criteria or
eligibility restrictions imposed by the Indenture or (ii) whether the conditions
specified in the definition of “Delivered” have been complied with.

 

23

--------------------------------------------------------------------------------



 

(t)                                    The Agents shall not be deemed to have
notice or knowledge of any matter unless a Responsible Officer has actual
knowledge thereof or unless written notice thereof is received by a Responsible
Officer at the Corporate Trust Office and such notice references the Loans
generally, the Borrower or this Agreement.  Whenever reference is made in this
Agreement to a Default or an Event of Default such reference shall, insofar as
determining any liability on the part of the Agents is concerned, be construed
to refer only to a Default or an Event of Default of which the applicable Agent
is deemed to have knowledge in accordance with this paragraph.

 

(u)                                 Neither Agent shall have any liability for
the acts or omissions of the Portfolio Manager, the Collateral Administrator,
the Borrower or the Co-Borrower, any Paying Agent (other than such Agent) or any
Authenticating Agent (other than such Agent) appointed under or pursuant to this
Agreement or the other Collateral Documents.

 

(v)                                 Neither Agent is responsible or liable for
the preparation, filing, continuation or correctness of financing statements or
the validity or perfection of any lien or security interest.

 

(w)                               Notwithstanding any term hereof to the
contrary, neither Agent shall be under any obligation to evaluate the
sufficiency of the documents or instruments delivered to it by or on behalf of
the Borrower in connection with the Grant by the Borrower to the Collateral
Trustee of any item constituting the Collateral Obligations or otherwise, or in
that regard to examine any Collateral Obligations, in order to determine
compliance with applicable requirements of and restrictions on transfer imposed
by the documentation underlying such Collateral Obligations nor to re-register
or otherwise change the registration or form in which the Collateral Obligations
are Delivered, transferred, assigned or pledged by the Borrower to the
Collateral Trustee.

 

(x)                                 No Agent shall be required to qualify in any
jurisdiction in which it is not presently qualified to perform its obligations
as Agent.

 

(y)                                 Notwithstanding anything herein inconsistent
or to the contrary, the Collateral Trustee and the Loan Agent shall be entitled
to all the same rights, privileges, protections, immunities and indemnities in
this Agreement as are afforded the Bank in the Indenture, all of which are
incorporated herein mutatis mutandis, in addition to any such rights,
privileges, protections, immunities and indemnities contained herein.  Whether
or not therein expressly so provided, every provision of this Agreement relating
to the conduct or affecting liability of or affording protection to either Agent
shall be subject to the provisions of Section 7.1, 7.2 and 7.4 of this
Agreement.  Notwithstanding anything herein inconsistent or to the contrary, in
the event the Bank is also acting in the capacity of Paying Agent, Registrar,
Transfer Agent, Custodian, Calculation Agent, Loan Agent or Collateral Trustee,
the rights, protections, benefits, immunities and indemnities afforded to the
Collateral Trustee pursuant to Article VI of the Indenture shall also be
afforded to the Bank acting in such capacities.

 

(z)                                  No Agent shall be liable for any error of
judgment made in good faith by an Agent, unless it shall be proven that such
Agent was grossly negligent in ascertaining the pertinent facts.

 

24

--------------------------------------------------------------------------------



 

(aa)                          The Agents shall not be liable with respect to any
action taken or omitted to be taken by it in good faith in accordance with the
direction of the Borrower, the Co-Borrower, the Lenders or the Portfolio
Manager.

 

(bb)                          To help fight the funding of terrorism and money
laundering activities, the Agents shall obtain, verify, and record information
that identifies individuals or entities that establish a relationship or open an
account with the Agents.  The Agents shall ask for the name, address, tax
identification number and other information that shall allow the Agents to
identify the individual or entity who is establishing the relationship or
opening the account.  The Agents may also ask for formation documents such as
articles of incorporation, an offering memorandum or other identifying documents
to be provided.

 

(cc)                            The Agents shall have no responsibility to the
Borrower or the Secured Parties under this Agreement or the Indenture to make
any inquiry or investigation as to, and shall have no obligation in respect of,
the terms of any engagement of Independent accountants by the Borrower (or the
Portfolio Manager on behalf of the Borrower).

 

(dd)                          Notwithstanding any term hereof (or any term of
the UCC that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the UCC) to the contrary, the Loan Agent shall not
be under a duty or obligation in connection with the acquisition or Grant by the
Borrower to the Collateral Trustee of any item constituting the Assets, or to
evaluate the sufficiency of the documents or instruments delivered to it by or
on behalf of the Borrower in connection with its Grant or otherwise, or in that
regard to examine any Underlying Instrument, in each case, in order to determine
compliance with applicable requirements of and restrictions on transfer in
respect of such Assets.

 

(ee)                            The Loan Agent shall not have any obligation to
determine if a Collateral Obligation meets the criteria or eligibility
restrictions imposed by the Indenture.

 

Section 7.5                              Not Responsible for
Recitals, Incurrence of Loans or Issuance of Notes.  The recitals contained
herein, shall be taken as the statements of the Borrowers and the Agents assume
no responsibility for their correctness.  The Agents make no representation as
to the validity or sufficiency of this Agreement or the Indenture (except as may
be made with respect to the validity of the Agents obligations hereunder), the
Assets, the Loans or the Notes.  The Agents shall not be accountable for the use
or application by either of the Borrowers of the Loans or the Notes or the
proceeds thereof or any amounts paid to either of the Borrowers pursuant to the
provisions hereof.

 

Section 7.6                              May Hold Loans or Notes.  The Agents or
any other agent of either of the Borrowers, in its individual or any other
capacity, may become the owner or pledgee of a Loan or a Note and may otherwise
deal with either of the Borrowers or any of their Affiliates with the same
rights it would have if it were not an agent.

 

Section 7.7                              Holders of Lender Notes; Transferee of
Assignment Agreement.  (a) The Agents may deem and treat the person in whose
name such Loan is registered on the Register as described in Section 8.16 as the
owner thereof for all purposes hereof unless and until a written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have been

 

25

--------------------------------------------------------------------------------

 

filed with the Agents and the requirements set forth in Section 8.16 have been
satisfied.  Any request, authority or consent of any Person who, at the time of
making such request or giving such authority or consent, is the Holder of any
Lender Note (or the registered Holder of a Loan in the form of a Confirmation of
Registration) shall be conclusive and binding on any subsequent holder,
transferee, assignee or indorsee, as the case may be, of such Lender Note  (or
Confirmation of Registration) or of any Lender Note or Lender Notes (or
Confirmation of Registration) or Class A-1 Notes issued in exchange therefor.

 

(b)                                 The Agents may deem and treat the transferee
of a properly executed and delivered Assignment Agreement pursuant to
Section 8.4(b) whose name is recorded in the Register as set forth in
Section 8.16 as a Lender under this Agreement with all of the same rights and
obligations as a Holder of a Lender Note, whether or not such Lender requests a
Lender Note pursuant to Section 3.2, for all purposes hereof unless and until
the Agents receive and accept a subsequent Assignment Agreement properly
executed and delivered pursuant to Section 8.4(b).

 

Section 7.8                              Compensation and Reimbursement. 
(a) The Borrower agrees:

 

(i)                                     to compensate the Loan Agent as
separately agreed between the Borrower and the Loan Agent pursuant to the Agent
Fee Letter;

 

(ii)                                  except as otherwise expressly provided
herein and subject to the Priority of Distributions, to reimburse each of the
Agents (subject to any written agreement between the Borrower and the applicable
Agent) in a timely manner upon its request for all reasonable expenses,
disbursements and advances incurred or made by such Agent in accordance with any
provision of this Agreement or other Transaction Document (including securities
transaction charges and the reasonable compensation and expenses and
disbursements of its agents and legal counsel and of any pricing service,
accounting firm or investment banking firm employed by the Agents pursuant to
this Agreement or the Indenture, except any such expense, disbursement or
advance as may be attributable to the applicable Agent’s gross negligence,
willful misconduct or bad faith); but with respect to securities transaction
charges, only to the extent any such charges have not been waived during a
Collection Period due to the Agent’s receipt of a payment from a financial
institution with respect to certain Eligible Investments, as specified by the
Portfolio Manager; and

 

(iii)                               to indemnify each of the Agents and its
respective officers, directors, employees, attorneys, advisors and agents for,
and to hold them harmless against, any loss, liability, claim, damage or expense
(including reasonable counsel’s fees and expenses) of any type or nature
incurred without gross negligence, willful misconduct or bad faith on their
part, arising out of or in connection with the acceptance or administration of
this Agreement and the Credit Documents or the performance of its duties
hereunder or thereunder and under any of the Transaction Documents, including
the costs and expenses of defending themselves against any claim or liability in
connection with the administration, exercise or performance of any of their
powers or duties hereunder or any other document related hereto.

 

26

--------------------------------------------------------------------------------



 

This Section 7.8 shall survive the termination of this Agreement or the removal
or resignation of the applicable Agent.

 

(b)                                 The Agents hereby agree not to cause the
filing of a petition in bankruptcy against either of the Borrowers for the
non-payment to the Agents of any amounts provided by this Agreement or the other
Credit Documents, including this Section 7.8 hereof until at least one year (or,
if longer, the applicable preference period then in effect) plus one day after
the payment in full of all Debt.  Nothing in this Section 7.8 hereof shall
preclude, or be deemed to stop, the Agents (i) from taking any action prior to
the expiration of the aforementioned one year (or, if longer, the applicable
preference period then in effect) plus one day in (A) any case or Proceeding
voluntarily filed or commenced by either of the Borrowers or (B) any involuntary
insolvency Proceeding filed or commenced by a Person other than the applicable
Agent, or (ii) from commencing against either of the Borrowers or any of their
properties any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation Proceeding.  This
Section 7.8(b) shall survive the termination of this Agreement or the removal or
resignation of the applicable Agent.

 

(c)                                  Each of the Agents acknowledges that all
payments payable to it under this Agreement shall be subject to the Priority of
Distributions in the Indenture and payable as Administrative Expenses.  If, on
any date when any amount shall be payable to the Agents pursuant to this
Agreement, insufficient funds are available for the payment thereof, any portion
of a fee or expense not so paid shall be deferred and payable on such later date
on which a fee or expense shall be payable and sufficient funds are available. 
Following realization of the Assets and distribution of proceeds in the manner
provided in the Priority of Distributions in the Indenture, any obligations of
either of the Borrowers and any claims of the Agents against either of the
Borrowers shall be extinguished and shall not thereafter revive.  This
Section 7.8(c) shall survive the termination of this Agreement or the removal or
resignation or the applicable Agent.

 

(d)                                 Anything in this Agreement to the contrary
notwithstanding, in no event shall the Agents be liable for punitive, special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits) even if the Agents have been advised of the
likelihood of such damages and regardless of the form of action.

 

(e)                                  The Borrowers’ payment obligations to each
of the Agents under this Section 7.8 shall be secured by the lien of the
Indenture, and shall survive the termination of this Agreement, and the
resignation or removal of such Agent, as applicable.  When either Agent incurs
expenses after the occurrence of a Default or an Event of Default under
Section 5.1 of the Indenture, the expenses are intended to constitute expenses
of administration under Bankruptcy Law or any other applicable federal or state
bankruptcy, insolvency or similar law.

 

Section 7.9                                    Agents Required; Eligibility. 
There shall at all times be Agents hereunder which shall be organizations or
entities organized and doing business under the laws of the United States of
America or of any state thereof, each having a combined capital and surplus of
at least $200,000,000 and meeting the eligibility criteria specified in
Section 6.8 of the Indenture.  If at any time either Agent shall cease to be
eligible in accordance with the provisions of this Section 7.9 hereof, it shall
resign immediately in the manner and with the effect hereinafter specified in
this Article VII.

 

27

--------------------------------------------------------------------------------



 

Section 7.10                             Resignation and Removal of Agents;
Appointment of Successor Agents.  (a) No resignation or removal of either of the
Agents and no appointment of a successor agent with respect to the applicable
Agent (the “Successor Agent”) pursuant to this Article shall become effective
until the acceptance of appointment by the Successor Agent under Section 7.11. 
The indemnification in favor of the Agents in Section 7.8 hereof shall survive
any resignation or removal (to the extent of any indemnified liabilities, costs,
expenses and other amounts arising or incurred prior to, or arising out of
actions or omissions occurring prior to such resignation or removal).

 

(b)                                 Subject to and on the same terms as the
Collateral Trustee pursuant to Section 6.9 of the Indenture, the Loan Agent may
resign at any time by giving not less than 30 days written notice thereof to
each of the Borrowers, the Portfolio Manager, each Lender and each Rating
Agency.  If the Loan Agent shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of the Loan Agent for any
reason, the Borrower shall promptly appoint a Successor Agent by Issuer Order,
one copy of which shall be delivered to each of the Agents, the Successor Agent,
each Lender and the Portfolio Manager; provided that, such Successor Agent shall
be appointed unless a Majority of the Lenders has objected to such appointment
within 30 days after notice thereof; in such event, or if the Borrower shall
fail to appoint a Successor Agent within 30 days after notice of such
resignation, removal or incapability or the occurrence of such vacancy, or at
any time when an Event of Default shall have occurred and be continuing, a
Successor Agent may be appointed by Act of a Majority of the Lenders delivered
to the Borrower and the Agents.  The Successor Agent so appointed shall,
forthwith upon its acceptance of such appointment, become the Successor Agent
and supersede any Successor Agent proposed by the Borrower.  If no Successor
Agent shall have been appointed and an instrument of acceptance by a Successor
Agent shall not have been delivered to the Agents within 30 days after the
giving of such notice of resignation, the resigning Agent, or any Lender, on
behalf of itself and all others similarly situated, may petition any court of
competent jurisdiction for the appointment of a Successor Agent satisfying the
requirements of Section 7.9 hereof. The resignation or removal of the Collateral
Trustee and/or the appointment of a successor Collateral Trustee shall be
governed by Section 6.9 of the Indenture.

 

(c)                                  The Loan Agent may, upon not less than 30
days’ prior written notice, be removed at any time by Act of a Majority of the
Lenders.

 

(d)                                 If at any time:

 

(i)                                     the Loan Agent shall cease to be
eligible under Section 7.9 hereof and shall fail to resign after request
therefor by the Borrower or by a Majority of the Lenders; or

 

(ii)                                  the Loan Agent shall become incapable of
acting or shall be adjudged as bankrupt or insolvent or a receiver or liquidator
of the Loan Agent or of its property shall be appointed or any public officer
shall take charge or control of the Loan Agent or of its property or affairs for
the purpose of rehabilitation, conservation or liquidation;

 

28

--------------------------------------------------------------------------------



 

then, in any such case (subject to Section 7.10(a) hereof), (A) the Borrower, by
an Issuer Order, may remove the Loan Agent, or (B) any Lender may, on behalf of
himself and all others similarly situated, petition any court of competent
jurisdiction for the removal of the Loan Agent and the appointment of a
Successor Agent.

 

(e)                                  If the Loan Agent shall be removed or
become incapable of acting, or if a vacancy shall occur in the office of the
Loan Agent for any reason (other than resignation), the Borrowers, by Issuer
Order, shall promptly appoint a successor Loan Agent.  If the Borrowers shall
fail to appoint a successor Loan Agent within 30 days after such removal or
incapability or the occurrence of such vacancy, a successor Agent may be
appointed by a Majority of the Lenders by written instrument delivered to the
Borrower and the retiring the Loan Agent.  The successor Loan Agent so appointed
shall, forthwith upon its acceptance of such appointment, become the successor
Loan Agent and supersede any successor Loan Agent proposed by the Borrowers.  If
no successor Loan Agent shall have been so appointed by the Borrowers or a
Majority of the Lenders and shall have accepted appointment in the manner
hereinafter provided, subject to Section 6.10 of the Indenture, any Lender or
the Loan Agent may, on behalf of itself and all others similarly situated,
petition any court of competent jurisdiction for the appointment of a successor
Loan Agent.

 

(f)                                   The Borrower shall give prompt notice of
each resignation and each removal of the Loan Agent and each appointment of a
Successor Agent to the Collateral Trustee, each Rating Agency and to each
Lender.  Such notice shall include the name of the Successor Agent and the
address of its Corporate Trust Office.  If the Borrower fails to provide such
notice within 10 days after acceptance of appointment by the Successor Agent,
the Successor Agent shall cause such notice to be given at the expense of the
Borrower.

 

(g)                                  If the Bank shall resign or be removed as
Collateral Trustee, the Bank shall also resign or be removed as Loan Agent and
as any other capacity in which the Bank is then acting pursuant to this
Agreement, the Indenture or any other Transaction Document.

 

Section 7.11                             Acceptance of Appointment by Successor
Agents.  Every Successor Agent appointed hereunder and qualified under
Section 7.9 hereof shall execute, acknowledge and deliver to the Borrower and
the retiring Agent an instrument accepting such appointment and agreeing to be
bound by this Agreement and, to the extent such Successor Agent shall be a party
thereto, the Indenture and the Securities Account Control Agreement.  Upon
delivery of the required instruments, the resignation or removal of the retiring
Agent shall become effective and such Successor Agent, without any further act,
deed or conveyance, shall become vested with all the rights, powers, trusts,
duties and obligations of the retiring Agent; but, on request of the Borrowers
or a Majority of the Lenders or the Successor Agent, such retiring Agent shall,
upon payment of its charges then unpaid, execute and deliver an instrument
transferring to such Successor Agent all the rights, powers and trusts of the
retiring Agent, and shall duly assign, transfer and deliver to such Successor
Agent all property held by such retiring Agent hereunder.  Upon request of any
such Successor Agent, each of the Borrowers shall execute any and all
instruments for more fully and certainly vesting in and confirming to such
Successor Agent all such rights, powers and trusts.

 

29

--------------------------------------------------------------------------------



 

Section 7.12                             Merger, Conversion, Consolidation or
Succession to Business of Agents.  Any entity into which an Agent may be merged
or converted or with which it may be consolidated, or any entity resulting from
any merger, conversion or consolidation to which such Agent shall be a party, or
any entity succeeding to all or substantially all of the corporate trust
business of such Agent, shall be the successor of such Agent hereunder; provided
that such entity shall be otherwise qualified and eligible under this
Article VII hereof, without the execution or filing of any document or any
further act on the part of any of the parties hereto.

 

Section 7.13                             Representations and Warranties of Wells
Fargo Bank, National Association.  The Bank hereby represents and warrants as
follows:

 

(a)                                 Organization.  It has been duly organized
and is validly existing as a limited purpose national banking association with
trust powers under the laws of the United States and has the power to conduct
its business and affairs as the Loan Agent.

 

(b)                                 Authorization; Binding Obligations.  It has
taken all necessary corporate action to authorize the execution, delivery and
performance of this Agreement and all of the documents required to be executed
by it pursuant hereto.  This Agreement has been duly authorized, executed and
delivered by the Bank and constitutes the legal, valid and binding obligation of
it enforceable in accordance with its terms subject, as to enforcement, (i) to
the effect of bankruptcy, insolvency or similar laws affecting generally the
enforcement of creditors’ rights as such laws would apply in the event of any
bankruptcy, receivership, insolvency or similar event applicable to the Bank and
(ii) to general equitable principles (whether enforcement is considered in a
proceeding at law or in equity).

 

(c)                                  Eligibility.  It is eligible under
Section 7.9 hereof to serve as Loan Agent hereunder.

 

(d)                                 No Conflict.  Neither the execution,
delivery and performance of this Agreement, nor the consummation of the
transactions contemplated by this Agreement, (i) is prohibited by, or requires
the Bank to obtain any consent, authorization, approval or registration under,
any law, statute, rule, regulation, judgment, order, writ, injunction or decree
that is binding upon the Bank or any of its properties or assets, or (ii) will
violate any provision of, result in any default or acceleration of any
obligations under, result in the creation or imposition of any lien pursuant to,
or require any consent under, any material agreement to which it is a party or
by which it or any of its property is bound.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.1                                    Payment of Expenses, etc.  The
Borrower agrees to pay all reasonable out of pocket costs and expenses (A) of
the Loan Agent and the Collateral Trustee in connection with any amendment,
waiver or consent of the Credit Documents and the documents and instruments
referred to therein and (B) of the Loan Agent and the Collateral Trustee in
connection with any Default or Event of Default or with the enforcement of the
Credit Documents and the documents and instruments referred to therein
(including the reasonable fees and disbursements of counsel

 

30

--------------------------------------------------------------------------------



 

for the Collateral Trustee, counsel for the Loan Agent and one (1) counsel in
total for all Lenders, collectively).  To the extent that the undertaking to
indemnify, pay or hold harmless the Loan Agent or the Collateral Trustee set
forth in the preceding sentence may be unenforceable because it is violative of
any law or public policy, the Borrower shall make the maximum contribution to
the payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law, subject to the limitations and qualifications
set forth in the preceding sentence and the Priority of Distributions.  Any
payments made pursuant to this Section 8.1 shall be made on the first
Distribution Date that funds are available for such payments as an
Administrative Expense in accordance with the Priority of Distributions.  This
Section 8.1 shall survive the termination of this Agreement or the removal or
resignation of the applicable Agent.

 

Section 8.2                                    Right of Setoff.  Each Lender
hereby waives any right of setoff that the Lender may have against the Borrower
in respect of any Obligation arising hereunder or under the Lender Notes.

 

Section 8.3                                    Notices.  (a) all notices and
other communications provided for hereunder shall be in writing (including
telecopier or electronic mail (if an e-mail address for the relevant party is
set forth in the Indenture)) and mailed or delivered, if to the Borrower, the
Portfolio Manager, each Rating Agency, the Loan Agent, the Collateral Trustee
and/or any Lender, at its address specified in the Indenture (or, in the case of
any Lender, in Schedule 2 hereof), in the case of any Lender becoming party
hereto after the Closing Date, the related Assignment Agreement; or, at such
other address as shall be designated by any party in a written notice to the
other parties hereto.  Any such notice or communication shall be deemed to have
been given on the date of such mailing.

 

(b)                                 Without in any way limiting the obligation
of the Borrower to confirm in writing any telephonic notice permitted to be
given hereunder, the Collateral Trustee and the Loan Agent may, prior to receipt
of written confirmation, act without liability upon the basis of such telephonic
notice believed by the Collateral Trustee and/or the Loan Agent in good faith to
be from the Borrower and/or the Portfolio Manager (including an Officer
thereof).  In each such case, the Borrower hereby waives the right to dispute
the Collateral Trustee’s and/or the Loan Agent’s record of the terms of such
telephonic notice absent manifest error.

 

(c)                                  In the event that any provision in this
Agreement calls for any notice or document to be delivered simultaneously to the
Collateral Trustee and the Loan Agent and any other person or entity, the
Collateral Trustee’s and the Loan Agent’s receipt of such notice or document
shall entitle the Collateral Trustee and the Loan Agent to assume that such
notice was delivered to such other person or entity unless otherwise expressly
specified herein or unless the Collateral Trustee or Loan Agent is responsible
for sending such notice or document pursuant to the Indenture or hereunder.

 

(d)                                 Notwithstanding any provision to the
contrary in this Agreement or in any agreement or document related hereto, any
documents (including reports, notices or supplemental indentures) required to be
provided by the Loan Agent or the Collateral Trustee to the Lenders may be
provided by providing notice of, and access to, the Collateral Trustee’s website
containing such document.

 

31

--------------------------------------------------------------------------------



 

(e)                                  The Bank (in each of its capacities) agrees
to accept and act upon instructions or directions pursuant to this Agreement,
the Indenture or any other Transaction Document sent by unsecured email,
facsimile transmission or other similar unsecured electronic methods; provided
that, any Person providing such instructions or directions shall provide to the
Bank an incumbency certificate listing authorized Officers designated to provide
such instructions or directions, which incumbency certificate shall be amended
whenever a Person is added or deleted from the listing.  If such Person elects
to give the Bank email or facsimile instructions (or instructions by a similar
electronic method) and the Bank in its discretion elects to act upon such
instructions, the Bank’s reasonable understanding of such instructions shall be
deemed controlling.  The Bank shall not be liable for any losses, costs or
expenses arising directly or indirectly from the Bank’s reliance upon and
compliance with such instructions notwithstanding such instructions conflicting
with or being inconsistent with a subsequent written instruction.  Any Person
providing such instructions agrees to assume all risks arising out of the use of
such electronic methods to submit instructions and directions to the Bank,
including without limitation the risk of the Bank acting on unauthorized
instructions accompanied by an incumbency certificate, and the risk of
interception and misuse by third parties. Any Person providing such instructions
acknowledges and agrees that there may be more secure methods of transmitting
such instructions than the method(s) selected by such Person and agrees that the
security procedures (if any) to be followed in connection with such Person’s
transmission of such instructions provide to it a commercially reasonable degree
of protection in light of its particular needs and circumstances.

 

Section 8.4                                    Benefit of Agreement.  (a) This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and the respective successors and assigns of the parties
hereto to the extent permitted under this Section 8.4; provided that, except as
provided in Section 5.10 of this Agreement, the Borrower may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender.  Each Lender may at any time grant participations in any
of its rights hereunder to one or more commercial banks, insurance companies,
funds or other financial institutions; provided that in the case of any such
participation, the participant shall not have any rights under this Agreement or
any of the other Credit Documents (the participant’s rights against such Lender
in respect of such participation to be those set forth in the agreement executed
by such Lender in favor of the participant relating thereto) and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation; and provided, further that, no Lender shall transfer,
grant or assign any participation under which the participant shall have rights
to approve any amendment to or waiver of this Agreement or any other Credit
Documents except to the extent such amendment or waiver would (x) extend the
final scheduled maturity of any Loan or Lender Note in which such participant is
participating or waive any Mandatory Prepayment thereof, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of the applicability of any post-default increase in interest
rates), or reduce the principal amount thereof, or increase such participant’s
participating interest in any Lender Note over the amount thereof then in effect
(it being understood that a waiver of any Default or a Mandatory Prepayment,
shall not constitute a change in the terms of any Lender Note), (y) release all
or substantially all of the Assets (in each case, except as expressly provided
in the Credit Documents), or (z) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement (except as
provided in Section 5.10 of this Agreement); and provided, further that, each
participation shall be subject to the related participant providing a
representation and warranty to the Lender from which it is acquiring its

 

32

--------------------------------------------------------------------------------



 

participation that it is a Qualified Purchaser and a Qualified Institutional
Buyer and making representations substantially in the form set forth under
Section 8.18(a)(i), Section 8.18(a)(ii), Section 8.18(a)(iv) and
Section 8.18(a)(v).

 

(b)                                 Any Lender may assign all or a portion of
its rights and obligations under this Agreement (including, such Lender’s Loans,
Lender Note and other Loans) to one or more commercial banks, insurance
companies, funds or other financial institutions (including one or more Lenders)
that is a Qualified Institutional Buyer and a Qualified Purchaser and can make
all of the other representations set forth in Section 8.18.  No assignment
pursuant to the immediately preceding sentence to an institution other than an
Affiliate of such Lender or another Lender shall be in an aggregate amount less
than (unless the entire outstanding Loan of the assigning Lender is so assigned)
$250,000.  No consent of the Borrower or the Loan Agent shall be required for
any assignment by a Lender to another Lender.  If any Lender so sells or assigns
all or a part of its rights hereunder or under the Lender Notes, any reference
in this Agreement or the Lender Notes to such assigning Lender shall thereafter
refer to such Lender and to the respective assignee to the extent of their
respective interests and the respective assignee shall have, to the extent of
such assignment (unless otherwise provided therein), the same rights and
benefits as it would if it were such assigning Lender.

 

(c)                                  Each assignment pursuant to
Section 8.4(b) shall be effected by the assigning Lender and the assignee Lender
executing an Assignment Agreement (an “Assignment Agreement”), which Assignment
Agreement shall be substantially in the form of Exhibit B (appropriately
completed); provided that, in each case, unless otherwise consented to by the
Borrower, the Assignment Agreement shall contain a representation and warranty
by the assignee to the Loan Agent and the Borrower that such assignee is an
Approved Lender.  In the event of (and at the time of) any such assignment,
either the assigning Lender or the assignee Lender shall pay to the Loan Agent a
nonrefundable assignment fee of $3,500, and at the time of any assignment
pursuant to subclause (b) of this Section 8.4, (i) this Agreement shall be
deemed to be amended to reflect the Lender Note (or the Confirmation of
Registration in lieu thereof) of the respective assignee (which shall result in
a direct reduction to the Lender Note of the assigning Lender) and of the other
Lenders, and (ii) the Borrower shall issue new Lender Notes (or Confirmation of
Registration) to the respective assignee and/or to the assigning Lender, as
applicable, in conformity with the requirements of Sections 3.2 and 8.16.  No
transfer or assignment under subclause (b) of this Section 8.4 shall be
effective until recorded by the Loan Agent on the Register pursuant to
Section 8.16.  To the extent of any assignment pursuant to subclause (b) of this
Section 8.4, the assigning Lender shall be relieved of its obligations hereunder
with respect to its assigned Lender Note (or Confirmation of Registration). 
Each Lender and the Borrower agree to execute such documents (including
amendments to this Agreement and the other Credit Documents) as shall be
necessary to effect the foregoing.  Nothing in this Agreement shall prevent or
prohibit any Lender from pledging its Lender Notes or Loans to a Federal Reserve
Bank in support of borrowings made by such Lender from such Federal Reserve
Bank.

 

Section 8.5                                    No Waiver; Remedies Cumulative. 
No failure or delay on the part of the Loan Agent, the Collateral Trustee or any
Lender in exercising any right, power or privilege hereunder or under any other
Credit Document and no course of dealing between the Borrowers and the Loan
Agent, the Collateral Trustee or any Lender shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, power or privilege
hereunder or under any other

 

33

--------------------------------------------------------------------------------



 

Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder.  The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies which the Loan Agent, the Collateral Trustee or any Lender
would otherwise have.  No notice to or demand on the Borrower in any case shall
entitle the Borrower or any other Person to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Loan Agent, the Collateral Trustee or the Lenders to any other or further
action in any circumstances without notice or demand.

 

Section 8.6                                    Payments Pro Rata.  (a) The Loan
Agent agrees that promptly after its receipt of each payment from the Collateral
Trustee on behalf of the Borrower in respect of any Loans hereunder and pursuant
to the Indenture, it shall distribute such payment to the Lenders (other than
any Lender that has expressly waived its right to receive its pro rata share
thereof) pro rata based upon their respective Percentages, if any, of the Loans
with respect to which such payment was received.

 

(b)                                 Each of the Lenders agrees that, if it
should receive any amount hereunder (whether by voluntary payment, by
realization upon security, by the exercise of the right of setoff or banker’s
lien, by counterclaim or cross action, by the enforcement of any right under the
Credit Documents, or otherwise) which is applicable to the payment of the
principal of, or interest on, the Loans or fees, of a sum which with respect to
the related sum or sums received by other Lenders is in a greater proportion
than the total of such Commitment then owed and due to such Lender bears to the
total of such Commitment then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for Cash without recourse or warranty from the other Lenders an
interest in the Loans to such other Lenders in such amount as shall result in a
proportional participation by all of the Lenders in such disproportionate sum
received; provided that, if all or any portion of such excess amount is
thereafter recovered from such Lender, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

 

Section 8.7                                    Calculations; Computations.  All
computations of interest hereunder shall be made on the actual number of days
elapsed in the applicable Interest Accrual Period divided by 360.

 

Section 8.8                                    Governing Law; Submission to
Jurisdiction; Venue; Waiver of Jury Trial.  (a) THIS AGREEMENT AND THE LOANS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
THE LOANS (EXCEPT, AS TO ANY OTHER CREDIT DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 With respect to any suit, action or
proceedings relating to this Agreement or any matter between the parties arising
under or in connection with this Agreement (“Proceedings”), each party
irrevocably:  (i) submits to the non-exclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and the United
States

 

34

--------------------------------------------------------------------------------



 

District Court for the Southern District of New York, and any appellate court
from any thereof; and (ii) waives any objection which it may have at any time to
the laying of venue of any Proceedings brought in any such court, waives any
claim that such Proceedings have been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceedings, that such
court does not have any jurisdiction over such party.  Nothing in this Agreement
precludes any of the parties from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

 

(c)                                  EACH OF THE PARTIES HERETO AND ANY LENDER
BECOMING A PARTY HERETO (BY THEIR ACCEPTANCE OF THE DEBT) HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE LOANS OR THE TRANSACTIONS CONTEMPLATED HEREBY.  Each party hereby
(i) certifies that no representative, agent or attorney of the other has
represented, expressly or otherwise, that the other would not, in the event of a
Proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
has been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this paragraph.

 

(d)                                 Each Party (other than the Borrowers and the
Agents) to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 8.3.

 

Section 8.9                                    Counterparts.  This Agreement may
be executed and delivered in counterparts (and by different parties hereto in
different counterparts) (including by facsimile transmission), each of which
will be deemed an original, and all of which together constitute one and the
same instrument.  Delivery of an executed counterpart of this Agreement by
e-mail (PDF) or facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 8.10                             Effectiveness.  This Agreement shall
become effective on the Closing Date upon satisfaction of the conditions set
forth in Section 4.1.

 

Section 8.11                             Headings Descriptive.  The headings of
the several sections and subsections of this Agreement are inserted for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.

 

Section 8.12                             Amendment or Waiver.  (a) Except as set
forth in clause (c) below, this Agreement may not be amended or waived other
than in accordance with Article VIII of the Indenture, which is hereby
incorporated by reference mutatis mutandis.

 

(b)                                 Upon the execution of any supplemental
indenture under Article VIII of the Indenture, any provisions of this Agreement
that are incorporated by reference, mutatis mutandis, as if fully set forth
herein shall be modified in accordance therewith, and such supplemental
Indenture shall form a part of this Agreement for all purposes; and every Lender
theretofore and thereafter authenticated and delivered hereunder shall be bound
thereby.

 

(c)                                  (i)                                    
Other than any amendment or modification that could be effected under
Article VIII of the Indenture without the consent of the Lenders, terms of this
Agreement

 

35

--------------------------------------------------------------------------------

 

that are not related to provisions of the Indenture and that are terms uniquely
affecting the Lenders may not be changed, waived, discharged or terminated
unless such change, waiver, discharge or termination is in writing signed by the
Borrowers, the Agents and a Majority of the Lenders and is consented to by the
Portfolio Manager; provided that, no such change, waiver, discharge or
termination shall, without the consent of each Lender (with Loans being directly
affected thereby in the case of the following clause (A)), (A) extend any time
fixed for the payment of any principal of the Loans, or reduce the rate or
extend the time of payment of interest (other than as a result of waiving the
applicability of any post-default increase in interest rates) or fees thereon,
or reduce the principal amount thereof, or change the currency of payment
thereof or change any Lender’s Commitment, (B) release all or substantially all
of the Assets (in each case, except as expressly provided in the Credit
Documents), (C) amend, modify or waive any provision of Section 8.6 or subclause
(a) of this Section 8.12, (D) reduce the percentage specified in the definition
of Majority (it being understood that, with the consent of a Majority of the
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of a Majority of the Lenders on substantially the
same basis as the extensions of Commitments are included on the Closing Date),
(E) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement (except as permitted by Section 5.10),
(F) waive any mandatory prepayment of Loans required pursuant to Section 3.3.1
or (G) amend, modify or waive any provision of Section 8.20; provided, further
that, no such change, waiver, discharge or termination shall increase the
Commitment of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications
(otherwise permitted hereunder) of conditions precedent, covenants, Defaults or
Events of Default shall not constitute an increase of the Commitment of any
Lender, and that an increase in the available portion of any Commitment of any
Lender shall not constitute an increase in the Commitment of such Lender) or
without the consent of the Agents amend, modify or waive any provision of
Article VII or Section 3.6 as the same applies to the Agents.  Any such waiver
and any such amendment, supplement or modification shall apply equally to each
of the Lenders and shall be binding upon the Borrower, the Lenders, the Loan
Agent, the Collateral Trustee and all future holders of the Loans and the Lender
Notes (or a Holder taking such interest in the form of a Confirmation of
Registration).

 

(ii)                                  No change, waiver, discharge or
termination of this Agreement shall affect in any manner, amend, waive or modify
the terms of the Indenture; and

 

(iii)                               In the case of any waiver, the Borrower, the
Lenders, the Collateral Trustee and the Loan Agent shall be restored to their
former position and rights hereunder and under the other Credit Documents, and
any Default or Event of Default waived shall be deemed to be cured and not
continuing, to the extent so provided herein; but no such waiver shall extend to
any subsequent or other Default or Event of Default, or impair any right
consequent thereon.  In executing or accepting any change, waiver, discharge or
termination of this Agreement permitted by this Section 8.12, the Loan Agent and
Collateral Trustee shall be entitled to receive, and (subject to Section 7.2 and
7.4 herein and the Indenture) shall be fully protected in relying upon, an
Opinion of Counsel stating that the execution of such change, waiver, discharge
or termination is authorized or permitted by this Agreement and that all
conditions precedent thereto have been satisfied.  The Collateral Trustee and
Loan Agent shall not be liable for any reliance made in good faith upon such
Opinion of Counsel.

 

36

--------------------------------------------------------------------------------



 

(d)                                 Prior to the effectiveness of any amendment
to this Agreement pursuant to clause (c) above, S&P shall be given written
notice thereof.

 

Section 8.13                             Survival.  All indemnities set forth
herein, including in Section 7.8 and Section 8.1 shall survive the termination
of this Agreement and the making and repayment of the Loans.

 

Section 8.14                             Domicile of Loans.  Subject to the
limitations of Section 8.4, each Lender may transfer and carry its Loans at, to
or for the account of any branch office, Subsidiary or Affiliate of such Lender.

 

Section 8.15                             Confidentiality.  Each Lender shall be
required to comply with the provisions of the Indenture, including Section 14.14
of the Indenture, with respect to Confidential Information and the provisions of
Section 14.14 of the Indenture are incorporated by reference mutatis mutandis;
provided that, in no event shall any Lender or any Affiliate thereof be
obligated or required to return any materials furnished by the Borrower.

 

Section 8.16                             Register.  (a) The Borrower hereby
acknowledges that the Loan Agent will serve as the Borrower’s agent, solely for
purposes of this Section 8.16, to maintain a register (the “Register”) on which
it shall record the names and addresses of each Lender, the Loans (and transfers
thereof) made by each such persons and each repayment in respect of the
principal amount of the Loans.  Failure to make any such recordation, or any
error in such recordation shall not affect the Borrower’s obligations in respect
of such Loans.  With respect to any Lender, the transfer of the rights to the
principal of, and interest on, any Loan made by such Lender shall not be
effective until such transfer is recorded on the Register maintained by the Loan
Agent with respect to ownership of such Loan as provided in this Section 8.16
and prior to such recordation all amounts owing to the transferor with respect
to such Loan shall remain owing to the transferor.  The registration of
assignment or transfer of all or part of any Loan shall be recorded by the Loan
Agent on the Register only upon the acceptance by the Loan Agent of a properly
executed and delivered Assignment Agreement pursuant to Section 8.4(b).  Each
Lender shall promptly provide the Loan Agent any information reasonably
requested by it for purposes of maintaining the Register.  Coincident with the
delivery of such an Assignment Agreement to the Loan Agent for acceptance and
registration of assignment or transfer of all or part of a Loan, or as soon
thereafter as practicable, the assigning or transferor Lender shall surrender
its Lender Notes and thereupon one or more new Lender Notes (or Confirmation of
Registration) in the same aggregate principal amount shall, if requested by the
assigning or transferor Lender and/or new Lender, be issued to the assigning or
transferor Lender and/or the new Lender, as applicable.

 

(b)                                 Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under the Transaction Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans, or its other obligations under any Transaction Document) to
any Person except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury

 

37

--------------------------------------------------------------------------------



 

regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, no Agent (in its capacity as Agent) shall have responsibility for
maintaining a Participant Register.

 

(c)                                  The entries in the Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

 

Section 8.17                             Marshalling; Recapture.  None of the
Collateral Trustee, the Loan Agent nor any Lender shall be under any obligation
to marshal any assets in favor of the Borrower or any other party or against or
in payment of any or all of the Loans.  To the extent any Lender receives any
payment by or on behalf of the Borrower, which payment or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to the Borrower or its estate, trustee, receiver,
custodian or any other party under any bankruptcy law, state or Federal law,
common law or equitable cause, then to the extent of such payment or repayment,
the obligation or part thereof which has been paid, reduced or satisfied by the
amount so repaid shall be reinstated by the amount so repaid and shall be
included within the liabilities of the Borrower to such Lender as of the date
such initial payment, reduction or satisfaction occurred.

 

Section 8.18                             Lender Representations, etc.; Non
Recourse Obligations.  (a) By executing this Agreement, whether on the date
hereof or pursuant to an assignment permitted hereunder, each Lender represents,
warrants and covenants as follows:

 

(i)                                     In connection with the Loans:  (A) none
of the Borrowers, the Portfolio Manager, the Collateral Administrator, the
Collateral Trustee, the Loan Agent, the Placement Agent or any of their
respective Affiliates is acting as a fiduciary or financial or investment
adviser for such Lender; (B) such Lender is not relying (for purposes of making
any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the Borrowers, the Portfolio
Manager, the Collateral Administrator, the Collateral Trustee, the Loan Agent,
the Placement Agent or any of their respective Affiliates other than any
statements herein, and such Lender has read and understands this Agreement and
the final Offering Circular (including the descriptions therein of the structure
of the transaction in which the Loans are being offered and the risks to the
Lenders); (C) such Lender has consulted with its own legal, regulatory, tax,
business, investment, financial and accounting advisers to the extent it has
deemed necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to this Agreement and the
Indenture) based upon its own judgment and upon any advice from such advisers as
it has deemed necessary and not upon any view expressed by the Borrowers, the
Portfolio Manager, the Collateral Administrator, the Collateral Trustee, the
Loan Agent, the Placement Agent or any of their respective Affiliates; (D) such
Lender is both (x) a Qualified Institutional Buyer that is not a broker-dealer
which owns and invests on a discretionary basis less than $25 million in
securities of issuers that are not affiliated persons of the dealer and is not a
plan referred to in paragraph (a)(1)(i)(D) or (a)(1)(i)(E) of Rule 144A or a
trust fund referred to in paragraph

 

38

--------------------------------------------------------------------------------



 

(a)(1)(i)(F) of Rule 144A that holds the assets of such a plan, if investment
decisions with respect to the plan are made by beneficiaries of the plan and
(y) a Qualified Purchaser; (E) such Lender was not formed for the purpose of
acquiring such Loans and is acquiring its interest in such Loans for its own
account; (F) such Lender will hold and transfer the minimum required amount of
the Loans; (G) such Lender is a sophisticated investor and is making the Loans
with a full understanding of all of the terms, conditions and risks thereof, and
it is capable of assuming and willing to assume those risks; (H) such Lender has
had access to such financial and other information concerning the Borrower and
the Loans as it has deemed necessary or appropriate in order to make an informed
decision with respect to making the Loans, including an opportunity to ask
questions of and request information from the Borrower and the Portfolio Manager
and (I) such Lender will provide notice of the relevant transfer restrictions to
subsequent transferees.

 

(ii)                                  on each day from the date on which such
Lender acquires its interest in the Loans through and including the date on
which such Lender disposes of its interest in such Loans, either (x) it is
neither a Plan nor any entity whose underlying assets include “plan assets” by
reason of such Plan’s investment in the entity, nor a governmental, church,
non-U.S. or other plan which is subject to any federal, state, local or non-U.S.
law that is substantially similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code or (y) its acquisition, holding and disposition of such
Loans will not constitute or result in a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code (or, in the case of a
governmental, church, non-U.S. or other plan, a non-exempt violation of any
substantially similar law).  Any purported transfer of a Loan, or any interest
therein to a purchaser or transferee that does not comply with the requirements
specified in the applicable documents will be of no force and effect and shall
be null and void ab initio;

 

(iii)                               the Lender has not assigned and will not
assign any of its rights under this Agreement to anyone other than a person that
is a Qualified Institutional Buyer and a Qualified Purchaser and each party to
whom it assigns any or all of its rights under this Agreement represents and
warrants to the Borrower on the date it becomes a party to this Agreement and
each date upon which a Loan is made hereunder after such date that it is a
Qualified Institutional Buyer and a Qualified Purchaser and that it has not
assigned or will not assign any or all of its rights under this Agreement to
anyone other than a person that is a Qualified Institutional Buyer and a
Qualified Purchaser;

 

(iv)                              the Lender agrees that if it no longer
qualifies as a Qualified Institutional Buyer or a Qualified Purchaser, it shall
notify the Borrower thereof immediately in writing and, from such time, no
further Loans shall be made to the Borrower by such Lender pursuant to this
Agreement;

 

(v)                                 Each Lender (and each beneficial owner of a
Loan) agrees to treat the Loan as indebtedness for U.S. federal, state and local
income and franchise tax purposes, except as otherwise required by law;

 

(vi)                              Each Lender (and each beneficial owner of a
Loan) understands that the failure to provide the Borrower, the Loan Agent and
the Collateral Trustee (and any of

 

39

--------------------------------------------------------------------------------



 

their agents) with the properly completed and signed tax certifications
(generally, in the case of U.S. federal income tax, an IRS Form W-9 (or
applicable successor form) in the case of a person that is a U.S. Tax Person or
the appropriate IRS Form W-8 (or applicable successor form) in the case of a
person that is not a U.S. Tax Person) may result in withholding from payments in
respect of the Loan, including U.S. federal withholding or back-up withholding;

 

(vii)                           Each Lender (and each beneficial owner of a
Loan) agrees to provide the Borrower and any relevant intermediary with any
information or documentation that is required under FATCA or that the Borrower
or relevant intermediary deems appropriate to enable the Borrower or relevant
intermediary to determine their duties and liabilities with respect to any taxes
they may be required to withhold pursuant to FATCA in respect of the Loan or the
holder of such Loan or beneficial interest therein.  In addition, it understands
and acknowledges that the Borrower has the right under this Agreement to
withhold on any holder or any beneficial owner of an interest in a Loan that
fails to comply with FATCA;

 

(viii)                        Each Lender (and each beneficial owner of a Loan)
will (A) provide the Borrower, the Loan Agent, the Collateral Trustee and their
respective agents with any correct, complete and accurate information that the
Borrower may be required to request to enable it to comply with FATCA and will
take any other actions that the Borrower deems necessary to comply with FATCA
and (B) update any such information provided in clause (i) promptly upon
learning that any such information previously provided has become obsolete or
incorrect or is otherwise required. In the event the Lender fails to provide
such information, take such actions or update such information, (x) the Borrower
is authorized to withhold amounts otherwise distributable to the Lender if
required to do so, and/or as compensation for any cost, loss or liability
suffered as a result of such failure and (y) the Borrower will have the right to
compel the Lender to sell its Loan or, if such Lender does not sell its Loan
within 10 Business Days after notice from the Borrower, to sell such Loan in the
same manner as if such Lender were a Non-Permitted Holder, and to remit the net
proceeds of such sale (taking into account any taxes incurred in connection with
such sale) to the Lender as payment in full for such Loan. Each such Lender
agrees, or by acquiring the Loan or an interest in the Loan will be deemed to
agree, that the Borrower may provide such information and any other information
regarding its investment in the Loan to the IRS or other relevant Governmental
Authority;

 

(ix)                              If it is not a U.S. Tax Person, each Lender
(and each beneficial owner of a Loan) represents that either (a) it is not (i) a
bank (or an entity affiliated with a bank) extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business (within
the meaning of Section 881(c)(3)(A) of the Code), (ii) a “10-percent
shareholder” with respect to the Borrower within the meaning of
Section 871(h)(3) or Section 881(c)(3)(D) of the Code, and (iii) a “controlled
foreign corporation” that is related to the Borrower within the meaning of
Section 881(c)(3)(C) of the Code; (b) it is a person that is eligible for
benefits under an income tax treaty with the United States that eliminates U.S.
federal income taxation of U.S. source interest not attributable to a permanent
establishment in the United States; or (c) it has provided an IRS Form W-8ECI
representing that all payments received or to be received by it on the Loan are
effectively connected with the conduct of a trade or business in the United
States;

 

40

--------------------------------------------------------------------------------



 

(x)                                 If it is not a U.S. Tax Person, each Lender
(and each beneficial owner of a Loan) represents and acknowledges that it is not
and will not become a member of an “expanded group” (within the meaning of the
regulations issued under Section 385 of the Code) that includes a domestic
corporation (as determined for U.S. federal income tax purposes) if either
(i) the Borrower is an entity disregarded as separate from such domestic
corporation for U.S. federal income tax purposes or (ii) the Borrower is a
“controlled partnership” (within the meaning of the regulations) with respect to
such expanded group or an entity disregarded as separate from such controlled
partnership for U.S. federal income tax purposes; and

 

(xi)                              Each Lender (and each beneficial owner of a
Loan) will indemnify the Borrower, the Portfolio Manager, the Loan Agent, the
Collateral Trustee and their respective agents from any and all damages, cost
and expenses (including any amount of taxes, fees, interest, additions to tax,
or penalties) resulting from the failure by such Lender (or such beneficial
owner of a Loan) to comply with its obligations under the Loan or this
Agreement. The indemnification will continue with respect to any period during
which the Lender held a Loan (and any interest therein), notwithstanding the
Lender ceasing to be a Lender or selling any participation.

 

Each Lender understands that the Borrowers, the Placement Agent, the Loan Agent,
the Collateral Trustee, the Collateral Administrator, the Portfolio Manager and
their respective counsel will rely upon the accuracy and truth of the foregoing
representations, and it hereby consents to such reliance.  Each Lender
understands that by entering into the transactions contemplated hereby it is
making a loan under a commercial credit facility and that by making the
foregoing representation, no Lender is characterizing the transactions
contemplated herein as the making of an investment in “securities” as defined in
the Securities Act.

 

(b)                                 The Loan Agent, the Collateral Trustee and
each Lender covenants and agrees that the obligations of the Borrowers under the
Loans and this Agreement are limited recourse obligations of the Borrowers,
payable solely from the Assets in accordance with the terms of the Transaction
Documents, and, following repayment and realization of the Assets, any claims of
the Loan Agent or the Lenders and obligations of the Borrowers hereunder shall
be extinguished and shall not thereafter revive, in accordance with Section 2.8
of the Indenture.  No recourse shall be had for the payment of any amount owing
in respect of the Loans against any member, shareholder, owner, employee,
officer, director, manager, authorized person, advisor, agent or incorporator or
organizer of the Borrower, Co-Borrower or Portfolio Manager or their respective
successors or assigns for any amounts payable under the Loans, this Agreement or
the Indenture.  It is understood that the foregoing provisions of this
Section 8.18(b) shall not (i) prevent recourse to the Assets for the sums due or
to become due under any security, instrument or agreement which is part of the
Assets or (ii) constitute a waiver, release or discharge of any indebtedness or
obligation evidenced by the Loans until the Assets has been realized, whereupon
any outstanding indebtedness or obligation shall be extinguished and shall not
thereafter revive.  The provisions of this Section 8.18(b) shall survive the
termination of this Agreement.

 

Section 8.19                             Co-Borrower’s Obligations.  The
Co-Borrower is a party hereto for purposes of providing co-extensive obligors
for the Debt (on a joint and several basis), although the parties acknowledge
that the Co-Borrower shall have no interest in the Collateral Obligations

 

41

--------------------------------------------------------------------------------



 

and is not expected to have any substantial assets or other property; provided
that, the Co-Borrower shall not be permitted to take any action (or omit to take
any action) which, if taken (or omitted to be taken) by the Borrower would be
contrary to the terms hereof or any of the Transaction Documents and any
obligations by any of the parties hereto to the Borrower shall be deemed
fulfilled with respect to the Co-Borrower when fulfilled with respect to the
Borrower.

 

Section 8.20                             No Petition.  (a) The Collateral
Trustee, Loan Agent and each Lender or holder of an interest herein hereby
covenants and agrees that it shall not institute against, or join any other
Person in instituting against, the Borrower or the Co-Borrower until one year
(or if longer, the then applicable preference period) and one day after all Debt
has been paid in full, any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings, or other similar proceedings under any federal or
state bankruptcy or similar law.

 

(b)                                 This Section 8.20 shall survive the
termination of this Agreement and the payment of all amounts payable hereunder.

 

Section 8.21                             Acknowledgment.  The Borrowers hereby
acknowledge that none of the parties hereto has any fiduciary relationship with
or fiduciary duty to the Borrowers pursuant to the terms of this Agreement, and
the relationship between the Collateral Trustee, the Lenders and the Loan Agent
on the one hand, and the Borrowers, on the other hand, in connection herewith is
solely that of debtor and creditor.

 

Section 8.22                             Limitation on Suits.  No Lender shall
have any right to institute any Proceedings, judicial or otherwise, with respect
to this Agreement or the Indenture except as provided in Section 5.3 of the
Indenture.

 

Section 8.23                             Unconditional Rights of Lenders to
Receive Principal and Interest.   Notwithstanding any other provision in this
Agreement, the Lenders shall have the right, which is absolute and
unconditional, to receive payment of the principal of and interest on the Loans
as such principal and interest become due and payable in accordance with the
Priority of Distributions and Section 3.6 and Section 8.20, and, subject to the
provisions of Section 8.23, to institute proceedings for the enforcement of any
such payment, and such right shall not be impaired without the consent of such
Lender.

 

Section 8.24                             Termination of Agreement.  Without
prejudice to any provision of the Indenture, this Agreement and all rights and
obligations hereunder, other than those expressly specified as surviving the
termination of the Agreement and the repayment of the Loans and those set forth
in Sections 4.1 of the Indenture with respect to the Lenders, the Loans or the
Agents, shall terminate (i) at such time that all of the Loans are repaid in
full in accordance with the terms herein or (ii) upon the final distribution of
all proceeds of any liquidation of the Collateral Obligations, Equity Securities
and Eligible Investments effected pursuant to Article V of the Indenture.

 

Section 8.25                             Lender Information.  (a) Notice to
Lenders shall be provided as set forth in Section 14.4 of the Indenture.

 

(b)                                 Promptly after the Loan Agent is notified in
writing that the holders of any of the Loans are entitled to vote with respect
to any matter, the Loan Agent shall give written

 

42

--------------------------------------------------------------------------------



 

notice to the Lenders stating: (i) the issue to be voted upon, (ii) the date and
time  by which holders of such Loans must cast their votes, and (iii) the date
and time by which Lenders may instruct the Loan Agent how to vote, which date
and time shall not be later than 24 hours before the Lenders must vote.

 

Section 8.26                             Lender Consent.  By its execution and
making of Loans hereunder, each Lender shall be deemed to have consented to the
terms applicable to it in its capacity as a holder of the Loans and the
execution of the Indenture.

 

Section 8.27                             Cayman AML Regulations.  Each Lender
shall (i) provide the Borrower and its agents with any correct, complete and
accurate information and documentation that the Borrower may require to achieve
compliance with the Cayman AML Regulations and (ii) shall update or replace such
information or documentation, as may be necessary.

 

Section 8.28                             Cayman Islands Self-Certification. 
Each Lender shall provide the Borrower and its agents with a properly completed
and executed “Entity Self-Certification Form” or “Individual Self-Certification
Form”, as applicable (in the forms published by the Cayman Islands Department
for International Tax Cooperation, which forms can be obtained at
http://tia.gov.ky/CRS_Legislation.pdf), on or prior to the date on which it
becomes a Lender.

 

Section 8.29                             PATRIOT Act.  In order to comply with
the laws, rules, regulations and executive orders in effect from time to time
applicable to banking institutions, including, without limitation, those
relating to the funding of terrorist activities and money laundering, including
Section 326 of the USA PATRIOT Act of the United States (“Applicable Law”), the
Agents are required to obtain, verify, record and update certain information
relating to individuals and entities which maintain a business relationship with
the Agents. Accordingly, each of the parties agrees to provide to the Agents
upon request from time to time such identifying information and documentation as
may be available for such party in order to enable the Agents to comply with
Applicable Law.

 

[Signature Pages Follow]

 

43

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

BCC MIDDLE MARKET CLO 2019-1, LLC, as Borrower

 

 

 

By:

 Bain Capital Specialty Finance, Inc.,

 

 

its designated manager

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

 

 

BCC MIDDLE MARKET CLO 2019-1 CO-ISSUER, LLC, as Co-Borrower

 

 

 

 

 

By:

 

 

 

Name:

Edward Truitt

 

 

Title:

Independent Manager

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Loan Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

ANNEX I

 

DEFINITIONS

 

Any defined terms used herein shall have the respective meanings set forth
herein.

 

“Agent” has the meaning assigned to such term in Section 7.1.

 

“Agent Fee Letter” means the engagement letter between the Borrower (or the
Portfolio Manager on behalf of the Borrower) and the Loan Agent relating to the
Loans and the transactions contemplated by this Agreement.

 

“Aggregate Commitment” means (i) as of the Closing Date, $50,000,000 and
(ii) upon an amendment of Schedule 1 to this Agreement pursuant to Section 2.1,
such other amount as may be set forth on such Schedule 1 (as so amended).

 

“Agreement” has the meaning assigned to such term in the preamble.

 

“Approved Lender” means a financial institution or other institutional lender
that makes each of the representations set forth in Section 8.18(a).

 

“Assignment Agreement” has the meaning assigned to such term in Section 8.4(c).

 

“Bank” means Wells Fargo Bank, National Association.

 

“Bankruptcy Code” means the federal Bankruptcy Code, Title 11 of the United
States Code, as amended from time to time.

 

“Bankruptcy Law” means the federal Bankruptcy Code, Title 11 of the United
States Code, as amended from time to time, and Part V of the Companies Law (as
amended) of the Cayman Islands.

 

“Borrower” has the meaning assigned to such term in the preamble.

 

“Borrowers” has the meaning assigned to such term in the preamble.

 

“Borrowing” means Loans made by all Lenders on the Loan Date in accordance with
Section 3.1.

 

“Business Day(s)”:  Any day other than (i) a Saturday or a Sunday or (ii) a day
on which commercial banks are authorized or required by applicable law,
regulation or executive order to close in New York, New York or in the city in
which the principal Corporate Trust Office of the Collateral Trustee is located
or, for any final payment of principal, in the relevant place of presentation.

 

“Calculation Agent” has the meaning assigned to such term in Section 5.13(a).

 

“Loan Agent” has the meaning assigned to such term in the preamble.

 

Sch. 4-1

--------------------------------------------------------------------------------



 

“Clean-Up Call Prepayment” has the meaning assigned to such term in
Section 3.3.7.

 

“Co-Borrower” has the meaning assigned to such term in the preamble.

 

“Collateral Documents” means the Indenture, the Securities Account Control
Agreement and any other agreement, instrument or document executed and delivered
by or on behalf of the Borrower in connection with the foregoing or pursuant to
which a Lien is granted in accordance with the terms of the Indenture as
security for any of the Loans.

 

“Collateral Trustee” has the meaning assigned to such term in the preamble.

 

“Commitment” has the meaning assigned to such term in Section 2.1.

 

“Confirmation of Registration”:  With respect to an uncertificated interest in
the Loans, a confirmation of registration, substantially in the form of
Exhibit C, provided to the owner thereof promptly after the registration thereof
in the Register by the Registrar.

 

“Credit Document” means this Agreement, the Lender Notes, the Confirmation of
Registration, the Collateral Documents and any other agreement, instrument or
document executed and delivered by or on behalf of either or both Borrowers in
connection with the foregoing.

 

“Custodian” means the Bank, in its capacity as securities intermediary under the
Indenture, and any successor thereto in such capacity.

 

“Default” has the meaning assigned to such term in Section 6.1.

 

“Dollar” or “$” means dollars in lawful currency of the United States of
America.

 

“Event of Default” has the meaning assigned to such term in Section 6.1.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Indenture” means that certain Indenture dated as of August 28, 2019 among the
Borrower, the Co-Borrower and the Bank, as Collateral Trustee.

 

“Lender” means any of the creditors that are parties to this Agreement,
including each initial Lender and each Person which becomes an assignee pursuant
to Section 8.4(b).

 

“Lender Note” has the meaning assigned to such term in Section 3.2.

 

“Lien” means, with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any

 

--------------------------------------------------------------------------------



 

conditional sale, sale subject to a repurchase obligation or other title
retention agreement relating to such asset, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” has the meaning assigned to such term in Section 2.1.

 

“Loan Date” means the Closing Date.

 

“Majority of the Lenders” means Lenders holding more than 50% of the Aggregate
Commitment.

 

“Mandatory Prepayment” has the meaning assigned to such term in Section 3.3.3.

 

“Officer’s Certificate” means a certificate signed on behalf of the Borrower,
the Co-Borrower or the Portfolio Manager by one or more officers thereof.

 

“Optional Prepayment” has the meaning assigned to such term in Section 3.3.5.

 

“Percentage” of any Lender means, at any time:  (a) with respect to the
aggregate amount of Commitments of all Lenders to make Loans at such time, the
percentage which such Lender’s Commitment to make Loans, if any, is of the
aggregate amount of Commitments of all Lenders to make Loans at such time; and
(b) with respect to the aggregate amount of Loans which are outstanding at such
time, the percentage which the aggregate principal amount of such Lender’s Loans
is of the total principal amount of Loans at such time; in each case as shown on
Schedule 1 to this Agreement (or, in the case of any Lender which becomes a
Lender pursuant to any Assignment Agreement, as provided in such Assignment
Agreement) and in all cases as changed from time to time as a consequence of
Assignment Agreements pursuant to Section 8.6(b) and as reflected in the books
and records of the Loan Agent at such time.

 

“Person” means an individual, corporation (including a business trust),
partnership, limited liability company, joint venture, association, joint stock
company, trust (including any beneficiary thereof), unincorporated association
or government or any agency or political subdivision thereof.

 

“Plan” means any “employee benefit plan” (as defined in Section 3(3) of ERISA)
which is subject to Title I of ERISA, including an entity such as a collective
investment fund and separate account whose underlying assets include the assets
of such plans, as well as any plan that is not subject to ERISA but which is
subject to Section 4975 of the Internal Revenue Code.

 

“Portfolio Manager” means Bain Capital Specialty Finance, Inc., a Delaware
corporation with its principal offices located in Boston, Massachusetts, until a
successor Person shall have become the Portfolio Manager pursuant to the
provisions of the Portfolio Management Agreement, and thereafter “Portfolio
Manager” shall mean such successor Person.

 

“Rating Agency”:  Each of S&P and Fitch, or, with respect to Assets generally,
if at any time S&P or Fitch ceases to provide rating services with respect to
debt obligations, any other nationally recognized investment rating agency
selected by the Issuer (or the Portfolio Manager on behalf of the Issuer).

 

--------------------------------------------------------------------------------



 

“Register” has the meaning assigned to such term in Section 8.16.

 

“Responsible Officer” means, when used with respect to the Collateral Trustee or
the Loan Agent, any officer within the corporate trust office (or any successor
group of the Collateral Trustee or the Loan Agent, as the case may be) including
any officer to whom any corporate trust matter or other matter related to this
transaction is referred at the corporate trust office because of such person’s
knowledge of and familiarity with the particular subject and, in each case,
having direct responsibility for the administration of this transaction.

 

“S&P” means S&P Global Ratings, an S&P Global Ratings Inc. business, and any
successor or successors thereto.

 

“Securities Account Control Agreement” means the Securities Account Control
Agreement, dated as of the Closing Date, among the Borrower, the Collateral
Trustee and the Custodian.

 

“Senior Item” shall have the meaning assigned in Section 3.6(b) (Subordination)
herein.

 

“Subsidiary” means at any time, with respect to any Person (the “parent”), any
corporation, association, partnership, limited liability company or other
business entity (a) of which securities or other ownership interests
representing more than 50% of the ordinary voting power to elect the board of
directors, general partner, or comparable body of such corporation, association,
partnership or other business entity or, in the case of a partnership, ownership
interests representing more than 50% of the interests of such partnership
(irrespective of whether at the time securities or other ownership interests of
any other class or classes of such corporation, association, partnership or
other business entity shall or might have voting power solely upon the
occurrence of any contingency) are, at such time owned directly or indirectly by
the parent, by one or more Subsidiaries of the parent or by the parent and one
or more Subsidiaries of the parent and (b) which is also required at such time
under GAAP to be consolidated with the parent.

 

“Transaction Documents” means this Agreement, the other Credit Documents, the
Indenture, the Portfolio Management Agreement, the Loans Sale Agreement, the
Master Participation Agreements, the Retention Undertaking Letter, the
Collateral Administration Agreement, the Securities Account Control Agreement,
the Administration Agreement, the Registered Office Agreement, the AML Services
Agreement and the Placement Agreement.

 

“United States” or “U.S.” means the United States of America, its 50 States, the
District of Columbia and the Commonwealth of Puerto Rico.

 

--------------------------------------------------------------------------------
